--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version



--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
 
OF
 
KKR GROUP PARTNERSHIP L.P.
 
Dated as of January 1, 2020
 

--------------------------------------------------------------------------------

 
THE PARTNERSHIP UNITS OF KKR GROUP PARTNERSHIP L.P. HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY
STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS.  SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT
BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND
(II) THE TERMS AND CONDITIONS OF THIS THIRD AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT.  THE UNITS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN
COMPLIANCE WITH SUCH LAWS AND THIS THIRD AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT.  THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH
UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR
AN INDEFINITE PERIOD OF TIME.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I DEFINITIONS
2
         
SECTION 1.01.
Definitions
2
       
ARTICLE II FORMATION, TERM, PURPOSE AND POWERS
10
     
SECTION 2.01.
Formation
10
 
SECTION 2.02.
Name
10
 
SECTION 2.03.
Term
10
 
SECTION 2.04.
Offices
10
 
SECTION 2.05.
Registered Office
10
 
SECTION 2.06.
Business Purpose
10
 
SECTION 2.07.
Powers of the Partnership
11
 
SECTION 2.08.
Partners; Admission of New and Substitute Limited Partners
11
 
SECTION 2.09.
Withdrawal
11
       
ARTICLE III MANAGEMENT
11
         
SECTION 3.01.
General Partner
11
 
SECTION 3.02.
Compensation
12
 
SECTION 3.03.
Expenses
12
 
SECTION 3.04.
Officers
12
 
SECTION 3.05.
Authority of Partners
12
 
SECTION 3.06.
Action by Written Consent or Ratification
13
       
ARTICLE IV DISTRIBUTIONS
13
         
SECTION 4.01.
Distributions
13
 
SECTION 4.02.
Liquidation Distribution
14
 
SECTION 4.03.
Limitations on Distribution
14
 
SECTION 4.04.
Designated Percentage
14
       
ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
15
         
SECTION 5.01.
Initial Capital Contributions
15
 
SECTION 5.02.
No Additional Capital Contributions
15
 
SECTION 5.03.
Capital Accounts
15
 
SECTION 5.04.
Allocations of Profits and Losses
16
 
SECTION 5.05.
Special Allocations
16
 
SECTION 5.06.
Tax Allocations
19
 
SECTION 5.07.
Tax Advances
20
 
SECTION 5.08.
Tax Matters
20
 
SECTION 5.09.
Other Tax Provisions
20



i

--------------------------------------------------------------------------------

ARTICLE VI BOOKS AND RECORDS; REPORTS
21
     
SECTION 6.01.
Books and Records
21
       
ARTICLE VII PARTNERSHIP UNITS
21
     
SECTION 7.01.
Units
21
 
SECTION 7.02.
Register
22
 
SECTION 7.03.
Registered Partners
22
 
SECTION 7.04.
Exchange Transactions
22
 
SECTION 7.05.
Transfers; Encumbrances
22
 
SECTION 7.06.
Further Restrictions
23
 
SECTION 7.07.
Rights of Assignees
23
 
SECTION 7.08.
Admissions, Withdrawals and Removals
23
 
SECTION 7.09.
Admission of Assignees as Substitute Limited Partners
24
 
SECTION 7.10.
Withdrawal and Removal of Limited Partners
24
 
SECTION 7.11.
Conversion of Interest of General Partner
24
       
ARTICLE VIII DISSOLUTION, LIQUIDATION AND TERMINATION
25
     
SECTION 8.01.
No Dissolution
25
 
SECTION 8.02.
Events Causing Dissolution
25
 
SECTION 8.03.
Distribution upon Dissolution
25
 
SECTION 8.04.
Time for Liquidation
26
 
SECTION 8.05.
Termination
26
 
SECTION 8.06.
Claims of the Partners
26
 
SECTION 8.07.
Survival of Certain Provisions
26
       
ARTICLE IX LIABILITY AND INDEMNIFICATION
27
     
SECTION 9.01.
Liability of Partners
27
 
SECTION 9.02.
Indemnification
28
       
ARTICLE X MISCELLANEOUS
30
     
SECTION 10.01.
Severability
30
 
SECTION 10.02.
Notices
31
 
SECTION 10.03.
Cumulative Remedies
31
 
SECTION 10.04.
Binding Effect
31
 
SECTION 10.05.
Interpretation
31
 
SECTION 10.06.
Counterparts
32
 
SECTION 10.07.
Further Assurances
32
 
SECTION 10.08.
Entire Agreement
32
 
SECTION 10.09.
Governing Law
32
 
SECTION 10.10.
Arbitration
32
 
SECTION 10.11.
Expenses
33
 
SECTION 10.12.
Amendments and Waivers
33
 
SECTION 10.13.
No Third Party Beneficiaries
34



ii

--------------------------------------------------------------------------------

 
SECTION 10.14.
Headings
34
 
SECTION 10.15.
Construction
35
 
SECTION 10.16.
Power of Attorney
35
 
SECTION 10.17.
Schedules
35
 
SECTION 10.18.
Partnership Status
36
       
ARTICLE XI TERMS, PREFERENCES, RIGHTS, POWERS AND DUTIES OF THE SERIES A
PREFERRED MIRROR UNITS
36
     
SECTION 11.01.
Designation
36
 
SECTION 11.02.
Definitions
36
 
SECTION 11.03.
Distributions
38
 
SECTION 11.04.
Rank
40
 
SECTION 11.05.
Redemption
40
 
SECTION 11.06.
Distribution Rate
41
 
SECTION 11.07.
Voting
41
 
SECTION 11.08.
Liquidation Rights
41
 
SECTION 11.09.
Amendment and Waivers
42
 
SECTION 11.10.
No Third Party Beneficiaries
42
       
ARTICLE XII TERMS, PREFERENCES, RIGHTS, POWERS AND DUTIES OF THE SERIES B
PREFERRED MIRROR UNITS
42
     
SECTION 12.01.
Designation
42
 
SECTION 12.02.
Definitions
42
 
SECTION 12.03.
Distributions
45
 
SECTION 12.04.
Rank
46
 
SECTION 12.05.
Redemption
46
 
SECTION 12.06.
Distribution Rate
47
 
SECTION 12.07.
Voting
47
 
SECTION 12.08.
Liquidation Rights
47
 
SECTION 12.09.
Amendment and Waivers
48
 
SECTION 12.10.
No Third Party Beneficiaries
48



iii

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
 
OF
 
KKR GROUP PARTNERSHIP L.P.
 
This THIRD AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”)
of KKR Group Partnership L.P. (formerly known as KKR Fund Holdings L.P.) (the
“Partnership”) is made this 1st day of January, 2020, by and among KKR Group
Holdings Corp., a Delaware corporation, as general partner, and KKR Intermediate
Partnership (as defined herein) and KKR Holdings (as defined herein), as Limited
Partners (as defined herein), together with any other Persons who become Limited
Partners or parties hereto as provided herein.
 
WHEREAS, the Partnership was formed and registered as an exempted limited
partnership pursuant to the Act (as defined herein), by the filing of a
statement with respect to Section 9 of the Act (the “Statement”) with the
Registrar of Exempted Limited Partnerships in the Cayman Islands and the
execution of the Limited Partnership Agreement of the Partnership dated July 23,
2008 by and between KKR Fund Holdings GP Limited, an exempted limited company
formed under the laws of the Cayman Islands (“Fund Holdings GP”) and KKR & Co.
L.P., as general partners, and the Initial Limited Partner (as defined herein)
(the “Original Agreement”);
 
WHEREAS, the Original Agreement was amended and restated on August 4, 2009 by
and among KKR Group Holdings L.P., Fund Holdings GP, KKR & Co. L.P., the Initial
Limited Partner and the Limited Partners party thereto (the “First Amended and
Restated Limited Partnership Agreement”);
 
WHEREAS, the First Amended and Restated Limited Partnership Agreement was
amended and restated on October 1, 2009 by and among KKR Group Holdings L.P. and
Fund Holdings GP, as general partners, KKR & Co. L.P., as the retiring general
partner, the Initial Limited Partner, as withdrawing limited partner, and the
Limited Partners party thereto (the “Second Amended and Restated Limited
Partnership Agreement”);
 
WHEREAS, the Second Amended and Restated Limited Partnership Agreement was
amended by an Amendment dated August 5, 2014 by and among KKR Group Holdings
L.P. and Fund Holdings GP, as general partners, and KKR Intermediate
Partnership, as limited partner; was further amended by a Deed of Amendment
dated March 17, 2016 by and among KKR Group Holdings L.P. and Fund Holdings GP,
as general partners, and KKR Intermediate Partnership, as limited partner; was
further amended by a Deed of Amendment dated June 20, 2016 by and among KKR
Group Holdings L.P. and the Fund Holdings GP, as general partners and
attorneys-in-fact for all of the limited partners; and was further amended by a
Deed of Amendment dated May 3, 2018 by and among KKR Group Holdings L.P. and
Fund Holdings GP, as general partners, KKR Intermediate Partnership, as limited
partner, and KKR Group Holdings Corp., as new general partner; and was further
amended by a Deed of Amendment dated January 1, 2020 by and among KKR Group
Holdings Corp. and Fund Holdings GP, as general partners, and KKR Intermediate
Partnership and KKR Holdings, as limited partner;
 

--------------------------------------------------------------------------------

WHEREAS, the General Partner is registered in the Cayman Islands to conduct
business;
 
WHEREAS, the parties hereto wish to amend and restate in its entirely the Second
Amended and Restated Limited Partnership Agreement, as amended prior hereto.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Second Amended and Restated Limited Partnership Agreement, as
amended, in its entirety to read as follows:
 
ARTICLE I
 

DEFINITIONS
 
SECTION 1.01.       Definitions.  Capitalized terms used herein without
definition have the following meanings (such meanings being equally applicable
to both the singular and plural form of the terms defined):
 
“Act” means the Exempted Limited Partnership Law (2018 Revision) of the Cayman
Islands, as it may be amended from time to time.
 
“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5), and any amounts such Partner is obligated to
restore pursuant to any provision of this Agreement or by applicable Law or is
deemed to be obligated to restore under applicable Treasury Regulations. The
foregoing definition of Adjusted Capital Account Balance is intended to comply
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
 
“Agreement” has the meaning set forth in the preamble of this Agreement.
 
“Assignee” has the meaning set forth in Section 7.07.
 
“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in New York, New York (taking into account (a) the
nondeductiblity of expenses subject to the limitation described in Section 67(a)
of the Code and (b) the character (e.g., long-term or short-term capital gain or
ordinary or exempt income) of the applicable income, but not taking into account
the deductibility of state and local income taxes for U.S. federal income tax
purposes). For the avoidance of doubt, the Assumed Tax Rate will be the same for
all Partners.
 
2

--------------------------------------------------------------------------------

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand that the General Partner, in its reasonable discretion, deems available for
distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts that the General Partner, in
its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.
 
“Available Gains” has the meaning set forth in Section 5.05(b)(ii).
 
“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03(a).
 
“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.
 
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets may be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of: (a) the date of the acquisition of any
additional Units by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) the date of the distribution of more than a de
minimis amount of Partnership assets to a Partner; (c) the date a Unit is
relinquished to the Partnership; (d) the date of the issuance of any Class P
Units; or (e) any other date specified in the Treasury Regulations; provided,
however, that adjustments pursuant to clauses (a), (b), (c), (d) and (e) above
shall be made only if such adjustments are deemed necessary or appropriate by
the General Partner to reflect the relative economic interests of the Partners.
The Carrying Value of any Partnership asset distributed to any Partner shall be
adjusted immediately before such distribution to equal its fair market value. In
the case of any asset that has a Carrying Value that differs from its adjusted
tax basis, Carrying Value shall be adjusted by the amount of depreciation
calculated for purposes of the definition of “Profits (Losses)” rather than the
amount of depreciation determined for U.S. federal income tax purposes, and
depreciation shall be calculated by reference to Carrying Value rather than tax
basis once Carrying Value differs from tax basis.
 
“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.
 
“Class A Common Stock” means Class A Common Stock, $0.01 par value per share, of
KKR & Co. Inc., a Delaware corporation.
 
“Class A Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the aggregate number of Class A Units then owned by such
Partner by the aggregate number of Class A Units then owned by all Partners;
provided that Unvested Units
 
3

--------------------------------------------------------------------------------

shall not be taken into account in determining such quotient unless if the
General Partner determines to make distributions in respect of Unvested Units
pursuant to Section 4.01.
 
“Class A/P Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the aggregate number of Class A Units and Class P Units
then owned by such Partner by the aggregate number of Class A Units and Class P
Units then owned by all Partners; provided that Unvested Units shall not be
taken into account in determining such quotient unless if the General Partner
determines to make distributions in respect of Unvested Units pursuant to
Section 4.01.
 
“Class A/P Tax Amount” means an amount, determined by the General Partner, which
is no greater than the General Partner’s estimate of the Net Taxable Income in
accordance with Article V allocable to holders of Class A Units and Class P
Units, multiplied by the Assumed Tax Rate.
 
“Class A/P Tax Distribution” has the meaning set forth in Section 4.01(b).
 
“Class A Unit Capital Account Amount” means, from time to time, the Capital
Account a Partner would have if such Partner held a single Class A Unit.
 
“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.
 
“Class B Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Class B Units then owned by such Partner by
the number of Class B Units then owned by all Partners.
 
“Class B Tax Amount” means an amount, determined by the General Partner, which
is no greater than the General Partner’s estimate of the Net Taxable Income in
accordance with Article V allocable to holders of Class B Units, multiplied by
the Assumed Tax Rate.
 
“Class B Tax Distribution” has the meaning set forth in Section 4.01(b).
 
“Class B Units” means the Units of partnership interest in the Partnership
designated as “Class B Units” herein and having the rights pertaining thereto as
are set forth in this Agreement.
 
“Class P Series Sub-Account” has the meaning set forth in Section 5.03(b).
 
“Class P Units” means the Units of partnership interest in the Partnership
designated as the “Class P Units” herein and having the rights pertaining
thereto as are set forth in this Agreement. Class P Units that are issued on the
same date shall be designated as one or more separate series of Class P Units
(each such series, a “Class P Series” and any Class P Unit in respect of a given
series, a “Class P Series Unit”).
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
 
4

--------------------------------------------------------------------------------

“Common Class Units” means, collectively, the Class A Units, the Class B Units
and the Class P Units.
 
“Contingencies” has the meaning set forth in Section 8.03(a).
 
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
 
“Creditable Non-U.S. Tax” means a non-U.S. tax paid or accrued for U.S. federal
income tax purposes by the Partnership, in either case to the extent that such
tax is eligible for credit under Section 901(a) of the Code.  A non-U.S. tax is
a Creditable Non-U.S. Tax for these purposes without regard to whether a Partner
receiving an allocation of such non-U.S. tax elects to claim a credit for such
amount.  This definition is intended to be consistent with the definition of
“creditable foreign tax expenditures” in Treasury Regulations Section
1.704-1(b)(4)(viii)(b), and shall be interpreted consistently therewith.
 
“Designated Percentage” has the meaning set forth in Section 4.04.
 
“Dissolution Event” has the meaning set forth in Section 8.02.
 
“Effective Time” means 12:01 a.m. Eastern time on October 1, 2009, as
contemplated by the Purchase and Sale Agreement.
 
“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.
 
“Equitized Class P Series” means a Class P Series composed of Equitized Class P
Series Units.
 
“Equitized Class P Series Units” has the meaning set forth in Section 5.03(b).
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
 
“Exchange Agreement” means the Third Amended and Restated Exchange Agreement
dated as of January 1, 2020 among the Partnership, KKR Holdings L.P., KKR & Co.
Inc. and KKR Group Holdings Corp., as amended from time to time, or such other
exchange agreement entered into from time to time by KKR & Co. Inc., a Delaware
corporation, or any successor thereto, and the Partnership.
 
5

--------------------------------------------------------------------------------

“Existing Carried Interests” means profits interests (or similar incentive
allocations) owned directly or indirectly by the Partnership in investments made
on or prior to December 31, 2009.
 
“First Amended and Restated Limited Partnership Agreement” has the meaning set
forth in the preamble of this Agreement.
 
“Fiscal Year” means (i) the period commencing upon the Effective Time and ending
on December 31, 2009 or (ii) any subsequent twelve-month period commencing on
January 1 and ending on December 31.
 
“Fund” has the meaning set forth in Section 9.02(a).
 
“Future Carried Interests” means profits interests (or similar incentive
allocations) owned directly or indirectly by the Partnership after December 31,
2009.
 
“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.
 
“General Partner” means KKR Group Holdings Corp., or any  successor general
partner(s) admitted to the Partnership in accordance with the terms of this
Agreement.
 
“Gross Ordinary Income” has the meaning assigned to such term in Section
5.05(g).
 
“Group Partnership” means the Partnership (and any future partnership designated
as a Group Partnership by the General Partner (it being understood that such
designation may only be made if such future partnership enters into a group
partnership agreement substantially the same as, and which provides for
substantially the same obligations as, the group partnership agreements then in
existence)), and any successors thereto.
 
“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
 
“Issuer” means KKR & Co. Inc., a Delaware corporation, or any successor thereto.
 
“Initial Limited Partner” means William J. Janetschek.
 
“KKR Holdings” means KKR Holdings L.P., a Cayman Islands exempted limited
partnership, or any successor thereto.
 
“KKR Intermediate Partnership” means KKR Intermediate Partnership L.P., a Cayman
Islands exempted limited partnership, or any successor thereto.
 
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational,
 
6

--------------------------------------------------------------------------------

state, federal, provincial, local or municipal government or any administrative
or regulatory body with authority therefrom with jurisdiction over the
Partnership or any Partner, as the case may be, or principles in equity.
 
“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership.
 
“Liquidation Agent” has the meaning set forth in Section 8.03.
 
“Mark-to-Market Gain” means gain recognized for Capital Account purposes upon an
adjustment to the Carrying Value of any asset, pursuant to the definition of
Carrying Value.
 
“Net Taxable Income” has the meaning set forth in Section 4.01(b).
 
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1).  The amount of Nonrecourse Deductions of the Partnership
for a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).
 
“Original Agreement” has the meaning set forth in the recitals of this
Agreement.
 
“Other Company” has the meaning set forth in Section 9.02(a).
 
 “Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.704-2(b)(3)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
 
“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
 
“Partners” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.
 
“Partnership” has the meaning set forth in the preamble of this Agreement.
 
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Partnership Representative” has the meaning set forth in Section 5.08.
 
“Person” or “person” means any individual, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
entity, unincorporated or governmental organization or any agency or political
subdivision thereof.
 
7

--------------------------------------------------------------------------------

“Preferred Units” means a Class of Units, in one or more series, designated as
“Preferred Units,” which entitles the holder thereof to a preference with
respect to the payment of distributions over Common Class Units and any other
Junior Units then outstanding as set forth herein.
 
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss but shall be computed in
accordance with the principles of this definition; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.  For
the avoidance of doubt, Profits and Losses exclude any items of income, gain,
loss or deduction in respect of Existing Carried Interests or Future Carried
Interests allocable to the Class B Units.
 
“Purchase and Sale Agreement” means the amended and restated purchase and sale
agreement among the Partnership, KKR & Co. L.P. (predecessor to the Issuer), KKR
Private Equity Investors, L.P., a Guernsey limited partnership, and the other
parties thereto, dated July 19, 2009.
 
“Restructuring Transactions” has the meaning set forth in the Purchase and Sale
Agreement.
 
“Second Amended and Restated Limited Partnership Agreement” has the meaning set
forth in the preamble of this Agreement.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder.
 
8

--------------------------------------------------------------------------------

“Series A Preferred Mirror Units” means the Class of Preferred Units designated
as “6.75% Series A Preferred Mirror Units” pursuant to Section 11.01.
 
“Series B Preferred Mirror Units” means the Class of Preferred Units designated
as “6.50% Series B Preferred Mirror Units” pursuant to Section 12.01.
 
“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of the Limited Partner by virtue of
its limited partner interest in the Partnership and thereby subject the
Partnership and the General Partner (or other persons responsible for the
investment and operation of the Partnership’s assets) to Laws that are similar
to the fiduciary responsibility or prohibited transaction provisions contained
in Title I of ERISA or Section 4975 of the Code.
 
“Special Allocations” means any allocations to Partners pursuant to Section
5.05.
 
“Statement” has the meaning set forth in the recitals of this Agreement.
 
“Tax Advances” has the meaning set forth in Section 5.07.
 
“Tax Amount” means, collectively, Class A/P Tax Amount and Class B Tax Amount.
 
“Tax Distributions” means, collectively, Class A/P Tax Distributions and Class B
Tax Distributions.
 
“Tax Matters Partner” has the meaning set forth in Section 5.08.
 
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.
 
“Transferee” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.
 
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
“Units” means the Class A Units, Class B Units, Class P Units and any other
Class of Units authorized in accordance with this Agreement, which shall
constitute interests in the Partnership as provided in this Agreement and under
the Act, entitling the holders thereof to the relative rights, title and
interests in the profits, losses, deductions and credits of the Partnership at
any particular time as set forth in this Agreement, and any and all other
benefits to which a holder thereof may be entitled as a Partner as provided in
this Agreement, together with the obligations of such Partner to comply with all
terms and provisions of this Agreement.
 
9

--------------------------------------------------------------------------------

“Unvested Unit” means any Unit for which the applicable vesting conditions and
transfer restrictions, as applicable, have not been satisfied pursuant to an
equity award granted pursuant to an equity incentive or similar plan adopted by
the Issuer from time to time.
 
“Vested Unit” means any Unit for which the applicable vesting conditions and
transfer restrictions, as applicable, have been satisfied pursuant to an equity
award granted pursuant to an equity incentive or similar plan adopted by the
Issuer from time to time.
 
ARTICLE II
 

FORMATION, TERM, PURPOSE AND POWERS
 
SECTION 2.01.       Formation.  The Partnership was formed and registered as an
exempted limited partnership under the provisions of the Act by the filing on
July 23, 2008 of the Statement as provided in the preamble of this Agreement and
the execution of the Original Agreement. If requested by the General Partner,
the Limited Partners shall promptly execute all certificates and other documents
consistent with the terms of this Agreement necessary for the General Partner to
accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the formation and operation
of an exempted limited partnership under the laws of the Cayman Islands, (b) if
the General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.
 
SECTION 2.02.       Name. The name of the Partnership shall be, and the business
of the Partnership shall be conducted under the name of, KKR Group Partnership
L.P.
 
SECTION 2.03.       Term. The term of the Partnership commenced on the execution
of the Original Agreement, and the term shall continue until the dissolution of
the Partnership in accordance with Article VIII. The existence of the
Partnership shall continue until a notice of dissolution signed by the General
Partner has been filed with the Cayman Islands Registrar of Exempted Limited
Partnerships.
 
SECTION 2.04.       Offices.  The Partnership may have offices at such places
either within or outside the Cayman Islands as the General Partner from time to
time may select.
 
SECTION 2.05.       Registered Office. To the extent required by the Act, the
Partnership will continuously maintain a registered office at the offices of
Maples Corporate Services Limited, Ugland House, PO Box 309, George Town, Grand
Cayman KY1-1104, Cayman Islands or at such other place within the Cayman Islands
as the General Partner from time to time may select.
 
SECTION 2.06.       Business Purpose. The Partnership was formed for the object
and purpose of, and the nature and character of the business to be conducted by
the Partnership is, engaging in any lawful act or activity to be carried out and
undertaken either in or from within the Cayman Islands or elsewhere, including
holding limited and general partner interests in other limited partnerships,
upon the terms, with the rights and powers, and subject to the conditions,
limitations, restrictions and liabilities set forth herein.
 
10

--------------------------------------------------------------------------------

SECTION 2.07.       Powers of the Partnership. Subject to the limitations set
forth in this Agreement, the Partnership will possess and may exercise all of
the powers and privileges granted to it by the Act including, without
limitation, the ownership and operation of the assets contributed to the
Partnership by the Partners, by any other Law or this Agreement, together with
all powers incidental thereto, so far as such powers are necessary or convenient
to the conduct, promotion or attainment of the purpose of the Partnership set
forth in Section 2.06.
 
SECTION 2.08.       Partners; Admission of New and Substitute Limited Partners. 
Each of the Persons listed as Partners in the books and records of the
Partnership, as the same may be amended from time to time in accordance with
this Agreement, by virtue of the execution of this Agreement, are admitted as
Partners of the Partnership. The rights, duties and liabilities of the Partners
shall be as provided in the Act, except as is otherwise expressly provided
herein, and the Partners consent to the variation of such rights, duties and
liabilities as provided herein. A Person may be admitted from time to time as a
new Limited Partner with the approval of the General Partner, as a substitute
Limited Partner in accordance with Section 7.09 or as an additional General
Partner or substitute General Partner in accordance with Section 7.08; provided,
however, that (i) each new and substitute Limited Partner shall execute and
deliver to the General Partner a supplement to this Agreement in the form of
Annex A hereto (or in such other form as the General Partner may reasonably
require) and (ii) each additional General Partner or substitute General Partner,
as the case may be, shall execute and deliver to the General Partner an
appropriate supplement to this Agreement, in each case pursuant to which the new
Partner agrees to be bound by the terms and conditions of the Agreement, as it
may be amended from time to time.
 
SECTION 2.09.       Withdrawal.  Except as provided in Section 2.10, no Partner
shall have the right to withdraw as a Partner of the Partnership other than
following the Transfer of all Units owned by such Partner in accordance with
Article VII.
 
ARTICLE III
 

MANAGEMENT
 
SECTION 3.01.       General Partner.  (a)  The business, property and affairs of
the Partnership shall be managed under the sole, absolute and exclusive
direction of the General Partner, which may from time to time delegate authority
to officers or to others to act on behalf of the Partnership.Without limiting
the foregoing provisions of this Section 3.01, the General Partner shall have
the general power to manage or cause the management of the Partnership (which
may be delegated to officers of the Partnership), including, without limitation,
the following powers:
 
(i)           to develop and prepare a business plan each year which will set
forth the operating goals and plans for the Partnership;
 
(ii)          to execute and deliver or to authorize the execution and delivery
of contracts, deeds, leases, licenses, instruments of transfer and other
documents on behalf of the Partnership;
 
11

--------------------------------------------------------------------------------

(iii)         the making of any expenditures, the lending or borrowing of money,
the assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness and the incurring of any
other obligations;
 
(iv)         to employ, retain, consult with and dismiss personnel;
 
(v)          to establish and enforce limits of authority and internal controls
with respect to all personnel and functions;
 
(vi)         to engage attorneys, consultants and accountants for the
Partnership;
 
(vii)        to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and
 
(viii)       to do all such other acts as shall be authorized in this Agreement
or by the Partners in writing from time to time.
 
SECTION 3.02.       Compensation.  The General Partner shall not be entitled to
any compensation for services rendered to the Partnership in its capacity as
general partner of the Partnership.
 
SECTION 3.03.       Expenses.  The Partnership shall bear and reimburse the
General Partner for any expenses incurred by the General Partner in connection
with serving as the general partner of the Partnership.
 
SECTION 3.04.       Officers.  Subject to the direction and oversight of the
General Partner, the day-to-day administration of the business of the
Partnership may be carried out by natural persons who may be designated as
officers by the General Partner, with titles including but not limited to “Chief
Executive Officer” or “Co-Chief Executive Officer,” “President,” “Co-President,”
“Chief Operating Officer,” “Co-Chief Operating Officer,” “Chief Financial
Officer,” “General Counsel,” “Chief Administrative Officer,” “Chief Compliance
Officer,” “Principal Accounting Officer,” “Vice President,” “Treasurer,”
“Assistant Treasurer,” “Secretary,” and “Assistant Secretary,” as and to the
extent authorized by the General Partner.  The officers of the Partnership shall
have such titles and powers and perform such duties as shall be determined from
time to time by the General Partner and otherwise as shall customarily pertain
to such offices.  Any number of offices may be held by the same person.  All
officers shall be subject to the supervision and direction of the General
Partner and may be removed from such office by the General Partner and the
authority, duties or responsibilities of any officer of the Partnership may be
suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner.  The General Partner shall not cease to be
the general partner of the Partnership as a result of the delegation of any
duties hereunder.  No officer of the Partnership, in its capacity as such, shall
be considered a general partner of the Partnership by agreement, estoppel, as a
result of the performance of its duties hereunder or otherwise.
 
SECTION 3.05.       Authority of Partners.  No Limited Partner, in its capacity
as such, shall participate in the conduct of the business of the Partnership or
have any control over
 
12

--------------------------------------------------------------------------------

the business of the Partnership. Except as expressly provided herein, the Units
do not confer any rights upon the Limited Partners to participate in the affairs
of the Partnership described in this Agreement. Except as expressly provided
herein, the Limited Partners shall have no right to vote on any matter involving
the Partnership, including with respect to any merger, consolidation,
combination or conversion of the Partnership. The conduct, control and
management of the Partnership shall be vested exclusively in the General
Partner. In all matters relating to or arising out of the conduct of the
operation of the Partnership, the decision of the General Partner shall be the
decision of the Partnership. Except as required or permitted by Law, or
expressly provided in the ultimate sentence of this Section 3.05 or by separate
agreement with the Partnership, no Partner who is not also the General Partner
(and acting in such capacity) shall take any part in the management, conduct or
control of the operation or business of the Partnership in its capacity as a
Partner, nor shall any Partner who is not also the General Partner (and acting
in such capacity) have any right, authority or power to act for or on behalf of
or bind the Partnership in his or its capacity as a Partner in any respect or
assume any obligation or responsibility of the Partnership or of any other
Partner. Notwithstanding the foregoing, the Partnership may employ one or more
Partners from time to time, and such Partners, in their capacity as employees,
officers or agents of the Partnership (and not, for clarity, in their capacity
as Limited Partners of the Partnership), may take part in the control, conduct
and management of the business of the Partnership to the extent such authority
and power to act for or on behalf of the Partnership has been delegated to them
by the General Partner.
 
SECTION 3.06.       Action by Written Consent or Ratification.  Any action
required or permitted to be taken by the Partners pursuant to this Agreement
shall be taken if all Partners whose consent or ratification is required consent
thereto or provide a ratification in writing.
 
ARTICLE IV
 

DISTRIBUTIONS
 
SECTION 4.01.       Distributions.  (a)  The General Partner, in its sole
discretion, may authorize distributions by the Partnership to the Partners. 
Distributions shall be made in accordance with Section 11.03, Section 12.03 and
this Article IV.  However, no distributions, other than Tax Advances, shall be
made with respect to a Partner’s Class P Units.  The Designated Percentage of
any distribution (other than distributions made with respect to the Series A
Preferred Mirror Units pursuant to Section 11.03 or Series B Preferred Mirror
Units pursuant to Section 12.03) that is attributable to Existing Carried
Interests or Future Carried Interests shall be made to holders of Class B Units
and the remaining amount of any such distribution shall be made to holders of
Class A Units, in each case pro rata in accordance with such Partners’
respective Class B Percentage Interest and Class A Percentage Interest.  All
other distributions (other than distributions made with respect to the Series A
Preferred Mirror Units pursuant to Section 11.03 or Series B Preferred Mirror
Units pursuant to Section 12.03) not attributable to Existing Carried Interests
or Future Carried Interests shall be made solely to the holders of Class A Units
pro rata in accordance with such Partners’ respective Class A Percentage
Interests. Notwithstanding the foregoing but subject to the first sentence of
Section 4.01(b), unless the General Partner, in its sole discretion, determines
otherwise, distributions shall not be made with respect to any Unvested Units.
 
13

--------------------------------------------------------------------------------

(b)          If the General Partner reasonably determines that the Partnership
has taxable income for a Fiscal Year (“Net Taxable Income”) allocable to holders
of Class A Units and Class P Units, and subject to the last sentence of this
Section 4.01(b), the General Partner may, from time to time and in its sole
discretion, cause the Partnership to distribute Available Cash attributable to
Class A Units and Class P Units, to the extent that other distributions made by
the Partnership to holders of Class A Units and Class P Units for such year were
otherwise insufficient, in an amount equal to the Class A/P Tax Amount (the
“Class A/P Tax Distributions”).  If the General Partner reasonably determines
that the Partnership has Net Taxable Income allocable to holders of Class B
Units, the General Partner shall cause the Partnership to distribute Available
Cash attributable to Class B Units, to the extent that other distributions made
by the Partnership to holders of Class B Units for such year were otherwise
insufficient, in an amount equal to the Class B Tax Amount (the “Class B Tax
Distributions”).  For purposes of computing the Tax Amount, the effect of any
adjustment under Section 743(b) of the Code arising after the Restructuring
Transactions will be ignored. Subject to the last sentence of this Section
4.01(b), Class A/P Tax Distributions shall be made pro rata to holders of Class
A and Class P Units and Class B Tax Distributions shall be made pro rata to
holders of Class B Units, on the other, in accordance with their Class A/P
Percentage Interest or Class B Percentage Interest, as applicable.  Any Tax
Distributions shall be treated in all respects as offsets against future
distributions pursuant to Section 4.01(a); provided that, any Tax Distributions
made with respect to Class P Units which subsequently convert into Class A Units
pursuant to Section 5.03(b) shall be treated in all respects as offsets against
any such future distributions made with respect to such Class A Units. 
Notwithstanding anything in this agreement to the contrary, Tax Distributions
shall not be made with respect to any holder of a Class P Series if such
distributions would cause such holder’s Class P Series Sub-Account with respect
to such Class P Series to be reduced below zero.
 
SECTION 4.02.       Liquidation Distribution.  Distributions made upon
dissolution of the Partnership shall be made as provided in Section 8.03.
 
SECTION 4.03.       Limitations on Distribution.  Notwithstanding any provision
to the contrary contained in this Agreement, the General Partner shall not make
a Partnership distribution to any Partner if such distribution would violate
Section 34 of the Act or other applicable Law.
 
SECTION 4.04.       Designated Percentage.  The “Designated Percentage” means
(i) with respect to Existing Carried Interests, 40%, and (ii) with respect to
each Future Carried Interest, the percentages in effect for the period following
December 31, 2009 to the date hereof, and thereafter such percentage as
designated from time to time by the General Partner.  A Designated Percentage
shall apply to any Future Carried Interests until such time as a new Designated
Percentage is designated by the General Partner.
 
14

--------------------------------------------------------------------------------

ARTICLE V


CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
 
SECTION 5.01.       Initial Capital Contributions.  The Partners have made, on
or prior to the Effective Time, Capital Contributions and, in exchange, the
Partnership has issued to the Partners the number of Class A Units and Class B
Units as specified in the books and records of the Partnership.
 
SECTION 5.02.       No Additional Capital Contributions.  Except as otherwise
provided in this Article V, no Partner shall be required to make additional
Capital Contributions to the Partnership without the consent of such Partner or
permitted to make additional capital contributions to the Partnership without
the consent of the General Partner.
 
SECTION 5.03.       Capital Accounts.  (a)  A separate capital account (a
“Capital Account”) shall be established and maintained for each Partner in
accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv).  To the extent consistent with such Treasury Regulations, the
Capital Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to Section
5.04 and any items of income or gain which are specially allocated pursuant to
Section 5.05; and shall be debited with all Losses allocated to such Partner
pursuant to Section 5.04, any items of loss or deduction of the Partnership
specially allocated to such Partner pursuant to Section 5.05, and all cash and
the Carrying Value of any property (net of liabilities assumed by such Partner
and the liabilities to which such property is subject) distributed by the
Partnership to such Partner.  Any references in any section of this Agreement to
the Capital Account of a Partner shall be deemed to refer to such Capital
Account as the same may be credited or debited from time to time as set forth
above.  In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the Transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.  The Capital Account balance for each Series A Preferred Mirror Unit
shall equal the Liquidation Preference per Series A Preferred Mirror Unit as of
the date such Series A Preferred Mirror Unit is initially issued and shall be
increased as set forth in Section 5.05 and the Capital Account balance for each
Series B Preferred Mirror Unit shall equal the Liquidation Preference per Series
B Preferred Mirror Unit as of the date such Series B Preferred Mirror Unit is
initially issued and shall be increased as set forth in Section 5.05.
 
(b)          A separate sub-account (a “Class P Series Sub-Account”) shall be
established and maintained for each Partner in respect of each Class P Series
held by such Partner. Each Class P Series Sub-Account shall initially be zero
and shall be adjusted as provided in the previous paragraph as if the Class P
Series Sub-Account was a Capital Account and the Partner only held the Class P
Series Units of such Class P Series held by such Partner. If at any time the
aggregate Class P Series Sub-Accounts of a Class P Series equal the product of
the number of Class P Series Units in such Class P Series and the Class A Unit
Capital Account Amount (as determined at such time), the Class P Series Units of
such Class P Series shall be converted automatically into (i) a separate
sub-class of Class P Series Units (“Equitized Class P Series Units”), if such
Class P Series Units are Unvested Units, or (ii) Class A Units, if such Class P
Series Units are Vested Units.  Class P Series Sub-Accounts shall continue to be
maintained for Equitized Class P Series.  If an Equitized Class P Series Unit
becomes a Vested
 
15

--------------------------------------------------------------------------------

Unit, such Equitized Class P Series Unit shall be converted automatically into a
Class A Unit once the aggregate Class P Series Sub-Accounts for the Equitized
Class P Series to which such Equitized Class P Series Unit belongs equal the
product of the number of the Class P Units in such Equitized Class P Series and
the Class A Unit Capital Account Amount (as determined at such time).
 
SECTION 5.04.       Allocations of Profits and Losses.  Except as otherwise
provided in this Agreement, Profits and Losses (and, to the extent necessary,
individual items of income, gain or loss or deduction of the Partnership) shall
be allocated as follows:
 
(a)          all Losses shall be allocated pro rata to holders of Class A Units
and Equitized Class P Series Units in proportion to each Partner’s Class A
Percentage Interest; and
 
(b)          all Profits shall be allocated pro rata to holders of Class A Units
and Equitized Class P Series Units in proportion to each Partner’s Class A
Percentage Interest. For the purpose of determining the Class A Percentage
Interest in the foregoing sentence, all Equitized Class P Series Units shall be
treated as Class A Units.  For the avoidance of doubt, the conversion of Class P
Units to Equitized Class P Series Units or Class A Units pursuant to Section
5.03(b) shall occur as gain is allocated pursuant to Section 5.05(b) and as
Losses are allocated pursuant to paragraph (a), and, if as a result of the
allocation of gain to Class P Units and of Losses to Class A Units or Equitized
Class P Series Units, any Class P Series Units convert to Equitized Class P
Series Units or Class A Units, such converted Equitized Class P Series Units or
Class A Units shall share in all further allocations pursuant to these
paragraphs (a) and (b).
 
Notwithstanding anything to the contrary in this Agreement, the General Partner
may make such adjustments to Capital Accounts or allocations of Profits and
Losses or items thereof (or items of income, gain, loss or deduction) as it
determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Partner’s interest in the Partnership.  In light of
Section 5.05(a), (b) and (c), no Profits or Losses will be allocated in respect
of Class B Units or distributions attributable thereto or in respect of Class P
Units that are not Equitized Class P Series Units.
 
SECTION 5.05.       Special Allocations.  Notwithstanding any other provision in
this Article V:
 
(a)          Class B Allocation.  The Designated Percentage of items of income,
gain, loss or deduction attributable to an Existing Carried Interest or Future
Carried Interests shall be allocated to the holders of Class B Units, pro rata,
in accordance with their Class B Percentage Interest.
 
(b)          Class P Unit Gain Allocation.  Subject to Section 5.05(c) below,
gain recognized on the sale of all or substantially all of the Partnership’s
assets and any Mark-to-Market Gain (other than, if and to the extent the General
Partner determines in its sole discretion, Mark-to-Market-Gain attributable to
an Existing Carried Interest or Future Carried Interest) shall be allocated to
the Capital Accounts and Class P Series Sub-Accounts of the Limited Partners in
a manner such that, to the extent possible, each Class P Series converts to
Equitized Class P
 
16

--------------------------------------------------------------------------------

Series Units or Class A Units pursuant to Section 5.03(b), subject to the
following principles as interpreted and applied by the General Partner in good
faith:
 
(i)           To the extent such gain is insufficient to cause all Class P Units
to convert to Equitized Class P Series Units or Class A Units, gain shall be
allocated with respect to each Class P Series (other than any Equitized Class P
Series) based on the order in which each such Class P Series was issued
beginning with the Class P Series that has been outstanding the longest.
 
(ii)          The provisions of this Agreement, including this Section, are
intended to ensure that holders of Class P Units receive “profits interests”
within the meaning of Revenue Procedure 93-27, 1993-2 C.B. 343 and 2001-43,
2001-2 C.B. 191. In this regard, it is the intention of the parties to this
Agreement that any allocation of gain to a Class P Series Unit (other than an
Equitized Class P Series Unit) be limited to gain that is economically accrued
after the date such Class P Series Unit is issued, excluding any such gain to
the extent it is attributable to an asset being acquired at a cost less than its
fair market value (“Available Gains”). If the General Partner subsequently
determines that an allocation of gain other than Available Gains was made to a
Class P Unit (other than an Equitized Class P Series Unit) or that its
determination of the aggregate value of the Capital Accounts was otherwise
incorrect, it may adjust the values of the aggregate Capital Accounts or other
values (and make correlative changes to the allocations previously made and to
the Capital Accounts of the Limited Partners) or distributions made pursuant to
this Agreement to ensure that the intended treatment applies.
 
(c)          Equitized Class P Series Unit Equalization Allocations.  If the
Class P Series Sub-Account with respect to an Equitized Class P Series Unit
exceeds the Class A Capital Account Amount, or would exceed the Class A Capital
Account Amount after giving effect to the allocations specified under Section
5.05(b) (for example, as a result of a distribution being made in respect of
Class A Units under Section 4.01), a priority allocation of (A) Losses (or items
thereof) shall be made to such Class P Series Sub-Account and/or (B) gain
recognized on the sale of all or substantially all of the Partnership’s assets
and any Mark-to-Market Gain shall be shall be made to the Class A Units, in each
case as determined by the General Partner, in an amount necessary to eliminate
such excess or, if there are insufficient Losses or gains (or items thereof) to
do so, to reduce such excess to the maximum extent possible.
 
(d)          Minimum Gain Chargeback.  If there is a net decrease in Partnership
Minimum Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance
with the principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i))
during any Partnership taxable year, the Partners shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to their respective shares of such net
decrease during such year, determined pursuant to Treasury Regulations Sections
1.704‑2(g) and 1.704-2(i)(5).  The items to be so allocated shall be determined
in accordance with Treasury Regulations Section 1.704-2(f).  This Section
5.05(d) is intended to comply with the minimum gain chargeback requirements in
such Treasury Regulations Sections and shall be interpreted consistently
therewith; including that no chargeback shall be required to the extent of the
exceptions provided in Treasury Regulations Sections 1.704-2(f) and
1.704-2(i)(4).
 
17

--------------------------------------------------------------------------------

(e)          Qualified Income Offset.  If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided that an allocation pursuant to this Section
5.05(e) shall be made only to the extent that a Partner would have a deficit
Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(e) were not in this Agreement.  This Section 5.05(e) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.
 
(f)          Gross Income Allocation.  If any Partner has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Partner is obligated to restore, if any, pursuant to any provision
of this Agreement, and (ii) the amount such Partner is deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially allocated
items of Partnership income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 5.05(f) shall be
made only if and to the extent that a Partner would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article V have been tentatively made as if Section 5.05(e) and this Section
5.05(f) were not in this Agreement.
 
(g)          Gross Ordinary Income.  Before giving effect to the allocations set
forth in Section 5.04, Gross Ordinary Income for the Fiscal Year shall be
specially allocated pro rata to the holders of Series A Preferred Mirror Units
and the Series B Preferred Mirror Units in an amount equal to the sum of (i) the
amount of cash distributed to the holders of Series A Preferred Mirror Units
pursuant to Section 11.03 and the Series B Preferred Mirror Units pursuant to
Section 12.03 during such Fiscal Year and (ii) the excess, if any, of the amount
of cash distributed to the holders of Series A Preferred Mirror Units pursuant
to Section 11.03 and the Series B Preferred Mirror Units pursuant to Section
12.03 in all prior Fiscal Years over the amount of Gross Ordinary Income
allocated to the holders of Series A Preferred Mirror Units and the Series B
Preferred Mirror Units pursuant to this Section 5.05(g) in all prior Fiscal
Years. For purposes of this Section 5.05(g), “Gross Ordinary Income” means the
Partnership’s gross income excluding any gross income attributable to the sale
or exchange of “capital assets” as defined in Section 1221 of the Code.
Allocations to holders of Series A Preferred Mirror Units of Gross Ordinary
Income shall consist of a proportionate share of each Partnership item of Gross
Ordinary Income for such Fiscal Year in accordance with each holder’s pro rata
percentage of the Series A Preferred Mirror Units. Allocations to holders of
Series B Preferred Mirror Units of Gross Ordinary Income shall consist of a
proportionate share of each Partnership item of Gross Ordinary Income for such
Fiscal Year in accordance with each holder’s pro rata percentage of the Series B
Preferred Mirror Units.
 
(h)          Nonrecourse Deductions.  Nonrecourse Deductions shall be allocated
to the Partners holding Class A Units and Equitized Class P Series Units in
accordance with their respective Class A Percentage Interests.  For the purpose
of determining the Class A Percentage
 
18

--------------------------------------------------------------------------------

Interest in the foregoing sentence, all Equitized Class P Series Units shall be
treated as Class A Units.
 
(i)          Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions for
any taxable period shall be allocated to the Partner who bears the economic risk
of loss with respect to the liability to which such Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations Section
1.704-2(j).
 
(j)          Creditable Non-U.S. Taxes.  Creditable Non-U.S. Taxes for any
taxable period attributable to the Partnership, or an entity owned directly or
indirectly by the Partnership, shall be allocated to the Partners in proportion
to the partners’ distributive shares of income (including income allocated
pursuant to Section 704(c) of the Code) to which the Creditable Non-U.S. Tax
relates (under principles of Treasury Regulations Section 1.904-6).  The
provisions of this Section 5.05(j) are intended to comply with the provisions of
Treasury Regulations Section 1.704-1 (b)(4)(viii), and shall be interpreted
consistently therewith.
 
(k)          Ameliorative Allocations. Any special allocations of income or gain
pursuant to Sections 5.05(e) or 5.05(f) shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(k), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(e) or 5.05(f) had not occurred.
 
(l)          Compensation Deduction. If the Partnership is entitled to a
deduction for compensation to a person providing services to the Partnership or
its subsidiaries the economic cost of which is borne by a Partner (and not the
Partnership or its subsidiaries), whether paid in cash, Class A Units, Class P
Units or other property, the Partner who bore such economic cost shall be
treated as having contributed to the Partnership such cash, Class A Units, Class
P Units or other property, and the Partnership shall allocate the deduction
attributable to such payment to such Partner.  If any income or gain is
recognized by the Partnership by reason of such transfer of property to the
person providing services to the Partnership or its subsidiaries, such income or
gain will be allocated to the Partner who transferred such property.
 
SECTION 5.06.       Tax Allocations.  For income tax purposes, each item of
income, gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Section 704(c)(1)(A) of the Code
(using the traditional method as set forth in Treasury Regulation 1.704-3(b),
unless otherwise agreed to by the Limited Partners) so as to take account of the
difference between Carrying Value and adjusted basis of such asset. 
Notwithstanding the foregoing, the General Partner may make such allocations as
it deems reasonably necessary to ensure allocations are made in accordance with
a Partner’s interest in the Partnership, taking into account such facts and
circumstances as it deems reasonably necessary for this purpose.
 
19

--------------------------------------------------------------------------------

SECTION 5.07.       Tax Advances.  To the extent the General Partner reasonably
believes that the Partnership is required by Law to withhold or to make tax
payments on behalf of or with respect to any Partner or the Partnership is
subjected to tax itself by reason of the status of any Partner (“Tax Advances”),
the General Partner may withhold such amounts and make such tax payments as so
required.  All Tax Advances made on behalf of a Partner shall be repaid by
reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner.  For all purposes of this
Agreement such Partner shall be treated as having received the amount of the
distribution that is equal to the Tax Advance.  Each Partner hereby agrees to
indemnify and hold harmless the Partnership and the other Partners from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest) imposed as a result of the
Partnership’s failure to withhold or make a tax payment on behalf of such
Partner, which withholding or payment is required pursuant to applicable Law.
 
SECTION 5.08.       Tax Matters.  For tax years beginning before December 31,
2017, the General Partner shall be or shall designate the “tax matters partner”
within the meaning of Section 6231(a)(7) of the Code (as in effect prior to
2018) (the “Tax Matters Partner”) and, for tax years beginning after December
31, 2017, the General Partner shall be or shall designate the “partnership
representative” within the meaning of Section 6223 of the Code (the “Partnership
Representative”). The Partnership shall file as a partnership for federal,
state, provincial and local income tax purposes, except where otherwise required
by Law. All elections required or permitted to be made by the Partnership, and
all other tax decisions and determinations relating to federal, state,
provincial or local tax matters of the Partnership, shall be made by the Tax
Matters Partner or the Partnership Representative, as applicable, in
consultation with the Partnership’s attorneys and/or accountants. Tax audits,
controversies and litigations shall be conducted under the direction of the Tax
Matters Partner or the Partnership Representative, as applicable. The Tax
Matters Partner or the Partnership Representative, as applicable, shall keep the
other Partners reasonably informed as to any tax actions, examinations or
proceedings relating to the Partnership and shall submit to the other Partners,
for their review and comment, any settlement or compromise offer with respect to
any disputed item of income, gain, loss, deduction or credit of the Partnership.
As soon as reasonably practicable after the end of each Fiscal Year, the
Partnership shall send to each Partner a copy of U.S. Internal Revenue Service
Schedule K-1, and any comparable statements required by applicable U.S. state or
local income tax Law as a result of the Partnership’s activities or investments,
with respect to such Fiscal Year. The Partnership also shall provide the
Partners with such other information as may be reasonably requested for purposes
of allowing the Partners to prepare and file their own tax returns.
 
SECTION 5.09.       Other Tax Provisions.  Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations Section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
regulations.  Sections 5.03, 5.04 and 5.05 may be amended at any time by the
General Partner if necessary, in the opinion of qualified tax advisor to the
Partnership, to comply with such regulations or any other applicable Law, so
long as any such amendment does not materially change the relative economic
interests of the Partners.
 
20

--------------------------------------------------------------------------------

ARTICLE VI
 

BOOKS AND RECORDS; REPORTS
 
SECTION 6.01.       Books and Records.  (a)  At all times during the continuance
of the Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP and the Act.
 
(b)          Except as limited by Section 6.01(c), each Limited Partner shall
have the right to receive, for a purpose reasonably related to such Limited
Partner’s interest as a Limited Partner in the Partnership, upon reasonable
written demand stating the purpose of such demand and at such Limited Partner’s
own expense:
 
(i)           a copy of the Statement and this Agreement and all amendments
thereto, together with a copy of the executed copies of all powers of attorney
pursuant to which the Statement and this Agreement and all amendments thereto
have been executed; and
 
(ii)          promptly after their becoming available, copies of the
Partnership’s U.S. federal, state and local income tax returns and reports, if
any, for the three most recent years.
 
(c)          The General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
discretion, (i) any information that the General Partner reasonably believes to
be in the nature of trade secrets or (ii) other information the disclosure of
which the General Partner believes is not in the best interests of the
Partnership, could damage the Partnership or its business or that the
Partnership is required by Law or by agreement with any third party to keep
confidential.
 
ARTICLE VII
 

PARTNERSHIP UNITS
 
SECTION 7.01.       Units.  Interests in the Partnership shall be represented by
Units.  Effective as of the date of this Agreement, Units shall be comprised of
three Classes of Common Class Units (Class A Units, Class B Units and Class P
Units) and one Class of Preferred Units (in two series, Series A Preferred
Mirror Units and Series B Preferred Mirror Units).  The General Partner may
establish and issue, from time to time in accordance with such procedures as the
General Partner shall determine from time to time, other Classes, one or more
series of any such Classes, or other Partnership securities with such
designations, preferences, rights, powers and duties (which may be senior to
existing Classes and series of Units or other Partnership securities), as shall
be determined by the General Partner, including (i) the right to share in
Profits and Losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms
 
21

--------------------------------------------------------------------------------

and conditions upon which, the Partnership may or shall be required to redeem
the Units or other Partnership securities (including sinking fund provisions);
(v) whether such Unit or other Partnership security is issued with the privilege
of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each Unit or
other Partnership security will be issued, evidenced by certificates and
assigned or transferred; (vii) the method for determining the Class A Percentage
Interest, Class A/P Percentage Interest and Class B Percentage Interest, if any,
as to such Units or other Partnership securities; and (viii) the right, if any,
of the holder of each such Unit or other Partnership security to vote on
Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units or other Partnership
securities. Except as expressly provided in this Agreement to the contrary, any
reference to “Units” shall include the Class A Units, the Class B Units, the
Class P Units, the Preferred Units and any other Classes that may be established
in accordance with this Agreement.  All Units of a particular Class shall have
identical rights in all respects as all other Units of such Class, except in
each case as otherwise specified in this Agreement.
 
SECTION 7.02.       Register.  To the extent required by the Act, the
Partnership will maintain a register of limited partner interests that will
include the name and address of each Limited Partner and such other information
required by the Act. The register of the Partnership shall be the definitive
record of ownership of each Unit and all relevant information with respect to
each Partner.  Unless the General Partner shall determine otherwise, Units shall
be uncertificated and recorded in the books and records of the Partnership.
 
SECTION 7.03.       Registered Partners.  The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act or other applicable Law.
 
SECTION 7.04.       Exchange Transactions.  To the extent permitted to do so
under the Exchange Agreement or other agreement designated in writing by the
General Partner, a Limited Partner may exchange all or a portion of the Class A
Units owned by such Limited Partner for shares of Class A Common Stock.
 
SECTION 7.05.       Transfers; Encumbrances.
 
(a)          No Limited Partner or Assignee may Transfer all or any portion of
its Units (or any beneficial interest therein), other than in connection with an
exchange permitted pursuant to Section 7.04, unless the General Partner consents
in writing thereto, which consent may be given or withheld, or made subject to
such conditions as are determined by the General Partner, in the General
Partner’s sole discretion. Any purported Transfer that is not in accordance with
this Agreement shall be, to the fullest extent permitted by Law, null and void.
 
(b)          No Limited Partner or Assignee may create an Encumbrance with
respect to all or any portion of its Units (or any beneficial interest therein)
other than Encumbrances that run in favor of the Limited Partner unless the
General Partner consents in writing thereto, which consent may be given or
withheld, or made subject to such conditions as are determined by the General
Partner, in the General Partner’s sole discretion.  Consent of the General
Partner shall be withheld until the holder of the Encumbrance acknowledges the
terms and conditions of this
 
22

--------------------------------------------------------------------------------

Agreement.  Any purported Encumbrance that is not in accordance with this
Agreement shall be, to the fullest extent permitted by Law, null and void.
 
SECTION 7.06.       Further Restrictions.  Notwithstanding any contrary
provision in this Agreement, in no event may any Transfer of a Unit be made by
any Limited Partner or Assignee if:
 
(a)          such Transfer is made to any Person who lacks the legal right,
power or capacity to own such Unit;
 
(b)          such Transfer would require the registration of such transferred
Unit or of any Class of Unit pursuant to any applicable U.S. federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws or would constitute a non-exempt
distribution pursuant to applicable provincial or state securities laws;
 
(c)          such Transfer would cause the Partnership to become a publicly
traded partnership taxable as a corporation for U.S. federal tax law purposes;
 
(d)          such Transfer would cause (i) all or any portion of the assets of
the Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or (B)
be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;
 
(e)          to the extent requested by the General Partner, the Partnership
does not receive such legal or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion.
 
SECTION 7.07.          Rights of Assignees.  Subject to Section 7.09, the
Transferee of any permitted Transfer pursuant to this Article VII will be an
assignee only (“Assignee”), and only will receive, to the extent transferred,
the distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Partner which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Partner, such other rights, and all obligations relating to, or
in connection with, such Interest remaining with the transferring Partner.  The
transferring Partner will remain a Partner even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Partnership as a Partner pursuant to Section 7.09.
 
SECTION 7.08.       Admissions, Withdrawals and Removals.
 
(a)          The General Partner may not be removed.
 
(b)          No Person may be admitted to the Partnership as an additional
general partner or substitute general partner without the prior written consent
or ratification of Partners
 
23

--------------------------------------------------------------------------------

whose Class A Percentage Interests exceed 50% of the Class A Percentage
Interests of all Partners in the aggregate. The General Partner will not be
entitled to Transfer all of its Units or to withdraw from being the General
Partner of the Partnership unless another general partner of the Partnership
shall have been admitted hereunder (and not have previously been removed or
withdrawn).
 
(c)          No Limited Partner will be removed or entitled to withdraw from
being a Partner of the Partnership except in accordance with Section 7.10.
 
(d)          Except as otherwise provided in Article VIII or the Act, no
admission, substitution, withdrawal or removal of a Partner will cause the
dissolution of the Partnership.  To the fullest extent permitted by law, any
purported admission, withdrawal or removal that is not in accordance with this
Agreement shall be null and void.
 
SECTION 7.09.       Admission of Assignees as Substitute Limited Partners.
 
An Assignee will become a substitute Limited Partner only if and when each of
the following conditions is satisfied:
 
(a)          the General Partner consents in writing to such admission, which
consent may be given or withheld, or made subject to such conditions as are
determined by the General Partner, in each case in the General Partner’s sole
discretion;
 
(b)          if required by the General Partner, the General Partner receives
written instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);
 
(c)          if required by the General Partner, the General Partner receives an
opinion of counsel satisfactory to the General Partner to the effect that such
Transfer is in compliance with this Agreement and all applicable Law; and
 
(d)          if required by the General Partner, the parties to the Transfer, or
any one of them, pays all of the Partnership’s reasonable expenses connected
with such Transfer (including, but not limited to, the reasonable legal and
accounting fees of the Partnership).
 
SECTION 7.10.       Withdrawal and Removal of Limited Partners.  If a Limited
Partner ceases to hold any Units, then such Limited Partner shall withdraw from
the Partnership and shall cease to be a Limited Partner and to have the power to
exercise any rights or powers of a Limited Partner.
 
SECTION 7.11.       Conversion of Interest of General Partner.  Notwithstanding
any other provision in this Agreement, the General Partner may, without the
consent of any other Partner, elect to convert all or a portion of its interest
in the Partnership that is held or deemed to be held by it as a limited partner
of the Partnership so that it is held or deemed to be held by the General
Partner as a general partner of the Partnership for the purposes of this
Agreement and the Act. As of the date of this Agreement, all interests of the
General Partner in this Partnership are held as a general partner of the
Partnership.
 
24

--------------------------------------------------------------------------------

ARTICLE VIII
 

DISSOLUTION, LIQUIDATION AND TERMINATION
 
SECTION 8.01.       No Dissolution.  Except as required by the Act, the
Partnership shall not be dissolved by the admission of additional Partners or
withdrawal of Partners in accordance with the terms of this Agreement.  The
Partnership may be dissolved, liquidated wound up and terminated only pursuant
to the provisions of this Article VIII, and the Partners hereby irrevocably
waive any and all other rights they may have to cause a dissolution of the
Partnership or a sale or partition of any or all of the Partnership assets.
 
SECTION 8.02.       Events Causing Dissolution.  The Partnership shall be
dissolved and its affairs shall be wound up upon the occurrence of any of the
following events (each, a “Dissolution Event”):
 
(a)          the entry of a decree of judicial dissolution of the Partnership
under Section 36 of the Act upon the finding by a court of competent
jurisdiction that the General Partner (i) is permanently incapable of performing
its part of this Agreement, (ii) has been guilty of conduct that is calculated
to affect prejudicially the carrying on of the business of the Partnership,
(iii) willfully or persistently commit a material breach of this Agreement or
(iv) conduct itself in a manner relating to the Partnership or its business such
that it is not reasonably practicable for the other Partners to carry on the
business of the Partnership with the General Partner;
 
(b)          any event which makes it unlawful for the business of the
Partnership to be carried on by the Partners;
 
(c)          the written consent of all Partners;
 
(d)          any other event not inconsistent with any provision hereof causing
a dissolution of the Partnership under the Act, including any action brought in
accordance with Section 15(4)(f) of the Act;
 
(e)          the Incapacity or removal of the General Partner or the occurrence
of any other event including any event prescribed under Section 36(7) of the
Act, which causes the General Partner to cease to be the general partner of the
Partnership; provided that the Partnership will not be dissolved or required to
be wound up in connection with any of the events specified in this Section
8.02(e) if: (i) at the time of the occurrence of such event there is at least
one Cayman Islands incorporated or registered general partner of the Partnership
who is hereby authorized to, and elects to, carry on the business of the
Partnership; or (ii) in the event the Partnership does not have at least one
Cayman Islands incorporated or registered general partner, all remaining Limited
Partners consent to or ratify the continuation of the business of the
Partnership and the appointment of a Cayman Islands incorporated or registered
general partner of the Partnership within 90 days of the service of a notice by
the General Partner (or its legal representative) on all Limited Partners
informing them of the occurrence of any such event.
 
SECTION 8.03.       Distribution upon Dissolution.  Upon dissolution, the
Partnership shall not be terminated and shall continue until the winding up of
the affairs of the
 
25

--------------------------------------------------------------------------------

Partnership is completed. Upon the winding up of the Partnership, the General
Partner, or any other Person designated by the General Partner (the “Liquidation
Agent”), shall take full account of the assets and liabilities of the
Partnership and shall, unless the General Partner determines otherwise,
liquidate the assets of the Partnership as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:
 
(a)          First, to the satisfaction of debts and liabilities of the
Partnership (including satisfaction of all indebtedness to Partners and their
Affiliates to the extent otherwise permitted by Law) including the expenses of
liquidation, and including the establishment of any reserve which the
Liquidation Agent shall deem reasonably necessary for any contingent,
conditional or unmatured contractual liabilities or obligations of the
Partnership (“Contingencies”). Any such reserve may be paid over by the
Liquidation Agent to any attorney-at-law, or acceptable party, as escrow agent,
to be held for disbursement in payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for distribution of the balance in the manner hereinafter provided in this
Section 8.03; and
 
(b)          The balance, if any, to the Partners in accordance with Article XI,
Article XII and Section 4.01; provided that no distributions will be made to any
Partner in respect of any Class P Series once such Partner’s Class P Series
Sub-Account in respect of such Class P Series is zero (taking into account
adjustments resulting from this Section 8.03).
 
SECTION 8.04.       Time for Liquidation.  A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Partnership and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.
 
SECTION 8.05.       Termination.  The Partnership shall terminate when all of
the assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article VIII and a
notice of dissolution signed by the General Partner has been filed with the
Cayman Islands Registrar of Exempted Limited Partnerships.
 
SECTION 8.06.       Claims of the Partners.  The Partners shall look solely to
the Partnership’s assets for the return of their Capital Contributions, and if
the assets of the Partnership remaining after payment of or due provision for
all debts, liabilities and obligations of the Partnership are insufficient to
return such Capital Contributions, the Partners shall have no recourse against
the Partnership or any other Partner or any other Person. No Partner with a
negative balance in such Partner’s Capital Account shall have any obligation to
the Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise, except to the extent
required by the Act.
 
SECTION 8.07.       Survival of Certain Provisions.  Notwithstanding anything to
the contrary in this Agreement, the provisions of Section 9.02 and Section 10.10
shall survive the termination of the Partnership.
 
26

--------------------------------------------------------------------------------

ARTICLE IX
 

LIABILITY AND INDEMNIFICATION
 
SECTION 9.01.       Liability of Partners.
 
(a)          No Limited Partner shall be liable for any debt, obligation or
liability of the Partnership or of any other Partner or have any obligation to
restore any deficit balance in its Capital Account solely by reason of being a
Partner of the Partnership, except to the extent required by the Act.
 
(b)          This Agreement is not intended to, and does not, create or impose
any fiduciary duty on any of the Partners (including without limitation, the
General Partner) hereto or on their respective Affiliates.  Further, the
Partners hereby waive any and all fiduciary duties that, absent such waiver, may
exist at or be implied by Law, and in doing so, recognize, acknowledge and agree
that their duties and obligations to one another and to the Partnership are only
as expressly set forth in this Agreement and those required by the Act.
 
(c)          To the extent that, under Law, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement.  The provisions
of this Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Partner (including without limitation, the
General Partner) otherwise existing under Law, are agreed by the Partners to
replace to that extent such other duties and liabilities of the Partners
relating thereto (including without limitation, the General Partner).
 
(d)          The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.
 
(e)          Notwithstanding any other provision of this Agreement or otherwise
applicable provision of Law, whenever in this Agreement the General Partner is
permitted or required to make a decision (i) in its “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable Law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or the Limited Partners, or
(ii) in its “good faith” or under another expressed standard, the General
Partner shall act under such express standard and shall not be subject to any
other or different standards.
 
27

--------------------------------------------------------------------------------

SECTION 9.02.       Indemnification.
 
(a)          Indemnification. To the fullest extent permitted by Law, the
Partnership shall indemnify any person (including such person’s heirs, executors
or administrators) who was or is made or is threatened to be made a party to or
is otherwise involved in any threatened, pending or completed action, suit,
claim or proceeding, whether civil, criminal, administrative or investigative,
and whether formal or informal, including appeals, by reason of the fact that
such person, or a person for whom such person was the legal representative, is
or was a Partner (including without limitation, the General Partner) or a
director, officer, general or managing partner, trustee, managing manager,
member, employee or agent of a Partner (including without limitation, the
General Partner) or the Partnership (in such person’s capacity as such) or,
while a director, officer, general or managing partner, trustee, manager,
managing member, employee or agent of a Partner (including without limitation,
the General Partner) or the Partnership (in such person’s capacity as such), is
or was serving at the request of the Partnership as a director, officer, general
or managing partner, trustee, managing manager, member, employee or agent (in
such person’s capacity as such) of another corporation, partnership, joint
venture, trust, limited liability company, nonprofit entity or other enterprise
or person (an “Other Company”), for and against all loss and liability suffered
and expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by such person in connection with such action,
suit, claim or proceeding, including appeals; provided that such person shall
not be entitled to indemnification hereunder to the extent (i) such person’s
conduct constituted fraud, bad faith or willful misconduct or (ii) such person’s
actions or omissions were not made during the course of performing or pursuant
to (x) such person’s duties as a director, officer, general or managing partner,
trustee, manager, managing member, employee or agent of a Partner (including
without limitation, the General Partner) or the Partnership or (y) a request
made by a Partner (including without limitation, the General Partner) or the
Partnership.  A director, officer, general or managing partner, trustee,
managing manager, member, employee or agent (such person, a “Subsidiary Person”)
of a wholly-owned subsidiary of the Partnership or any other subsidiary
designated from time to time by the General Partner (a “Designated Subsidiary”)
will be deemed to be serving at the request of the Partnership as a director,
officer, general or managing partner, trustee, manager, managing member,
employee or agent of a Designated Subsidiary as an Other Company for purposes of
this Section 9.02 (regardless of whether such person is or was a director,
officer, general or managing partner, trustee, manager, managing member,
employee or agent of a Partner), and the Partnership shall indemnify such
Subsidiary Person (but only in such person’s capacity as such) in accordance
with this Section 9.02; provided that such person shall not be entitled to
indemnification hereunder to the extent (i) such person’s conduct constituted
fraud, bad faith or willful misconduct or (ii) such person’s actions or
omissions were not made during the course of performing or pursuant to (x) such
person’s her duties as a director, officer, general or managing partner,
trustee, manager, managing member, employee or agent of a Designated Subsidiary
or an affiliate thereof or (y) a request made by a Designated Subsidiary. 
Notwithstanding the foregoing two sentences, the Partnership shall not be
required to indemnify a person described in the foregoing sentences (including
without limitation a Subsidiary Person) in connection with any action, suit,
claim or proceeding (or part thereof, including but not limited to
counter-claims) that (i) is commenced by such person if the commencement of such
action, suit, claim or proceeding (or part thereof, including but not limited to
counter-claims) by such person was not authorized by the General Partner or a
Designated Subsidiary (except as provided for a proceeding for reimbursement
commenced
 
28

--------------------------------------------------------------------------------

pursuant to Section 9.02(c)) or (ii) is commenced by the General Partner, the
Partnership, or any Designated Subsidiary against such person to recover
monetary damages, equitable relief, or any other relief for wrongdoing committed
by such person (a “Company Initiated Action”) (except for a final unappealable
judgment in favor of such person as described in Section 9.02(c)). The
indemnification of a person who is or was serving at the request of the
Partnership as a director, officer, partner, trustee, manager, member, employee
or agent of an Other Company shall be secondary to any and all indemnification
to which such person is entitled from, firstly, the relevant Other Company
(including such subsidiary), and from, secondly, the relevant Fund (if
applicable), and will only be paid to the extent the primary indemnification is
not paid and the provisos set forth in the first two sentences of this Section
9.02(a) do not apply; provided that such Other Company and such Fund shall not
be entitled to contribution or indemnification from or subrogation against the
Partnership, unless otherwise mandated by applicable Law.  If, notwithstanding
the foregoing sentence, the Partnership makes an indemnification payment or
advances expenses to such a person entitled to primary indemnification, the
Partnership shall be subrogated to the rights of such person against the person
or persons responsible for the primary indemnification.  “Fund” means any fund,
investment vehicle or account whose investments are managed or advised by the
Partnership (if any), any Designated Subsidiary or other affiliate designated by
the General Partner.
 
(b)          Advancement of Expenses.  To the fullest extent permitted by Law,
the Partnership shall promptly pay expenses (including attorneys’ fees) incurred
by any person described in Section 9.02(a) in appearing at, participating in or
defending any action, suit, claim or proceeding in advance of the final
disposition of such action, suit, claim or proceeding, including appeals, upon
presentation of an undertaking on behalf of such person to repay such amount if
it shall ultimately be determined that such person is not entitled to be
indemnified under this Section 9.02 or otherwise.  Notwithstanding the preceding
sentence, the Partnership shall not be required to pay expenses of a person
described in such sentence in connection with any action, suit, claim or
proceeding (or part thereof) that is commenced by such person if the
commencement of such action, suit, claim or proceeding (or part thereof) by such
person was not authorized by the General Partner or a Designated Subsidiary
(except as provided for a proceeding for reimbursement commenced pursuant to
Section 9.02(c)) or is a Company Initiated Action (except for a final
unappealable judgment in favor of such person as described in Section 9.02(c)).
 
(c)          Unpaid Claims.  If a claim for indemnification or advancement of
expenses is required to be paid by the Partnership pursuant to this Section 9.02
but has not been paid in full within thirty (30) days after a written claim
therefor by any person described in Section 9.02(a) has been received by the
Partnership, such person may file proceedings for reimbursement to recover the
unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim.  In any such
proceeding the Partnership shall have the burden of proving that such person is
not entitled to the requested indemnification or advancement of expenses
pursuant to Section 9.02 or under applicable Law. In addition, in the event a
final unappealable judgment is made in favor of a person described in Section
9.02(a) in any Company Initiated Action for whom the Partnership has not
provided indemnification or an advancement of expenses, the Partnership shall
pay all expenses reasonably incurred by such person in such Company Initiated
Action to the extent of such final unappealable judgment in favor of such
person.
 
29

--------------------------------------------------------------------------------

(d)          Insurance.  To the fullest extent permitted by Law, the Partnership
may purchase and maintain insurance on behalf of any person described in Section
9.02(a) against any liability asserted against such person, whether or not the
Partnership would have the power to indemnify such person against such liability
under the provisions of this Section 9.02 or otherwise.
 
(e)          Enforcement of Rights.  The provisions of this Section 9.02 shall
be applicable to all actions, claims, suits or proceedings made or commenced on
or after the Effective Time, whether arising from acts or omissions to act
occurring on, before or after its adoption.  The provisions of this Section 9.02
shall be deemed to be a contract between the Partnership and each person
entitled to indemnification under this Section 9.02 (or legal representative
thereof) who serves in such capacity at any time while this Section 9.02 and the
relevant provisions of applicable Law, if any, are in effect, and any amendment,
modification or repeal hereof shall not affect any rights or obligations then
existing with respect to any state of facts or any action, suit, claim or
proceeding then or theretofore existing, or any action, suit, claim or
proceeding thereafter brought or threatened based in whole or in part on any
such state of facts.  If any provision of this Section 9.02 shall be found to be
invalid or limited in application by reason of any Law, it shall not affect the
validity of the remaining provisions hereof.  The rights of indemnification
provided in this Section 9.02 shall neither be exclusive of, nor be deemed in
limitation of, any rights to which any person may otherwise be or become
entitled or permitted by contract, this Agreement, insurance or as a matter of
Law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Partnership that indemnification of
any person whom the Partnership is obligated to indemnify pursuant to Section
9.02(a) shall be made to the fullest extent permitted by Law.
 
(f)          Benefit Plans.  For purposes of this Section 9.02, references to
“other enterprises” shall include employee benefit plans; references to “fines”
shall include any excise taxes assessed on a person with respect to an employee
benefit plan; and references to “serving at the request of the Partnership”
shall include any service as a director, officer, employee or agent of the
Partnership which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries.
 
(g)          Non-Exclusivity.  This Section 9.02 shall not limit the right of
the Partnership, to the extent and in the manner permitted by Law, to indemnify
and to advance expenses to, and purchase and maintain insurance on behalf of,
persons other than persons described in Section 9.02(a).
 
ARTICLE X
 

MISCELLANEOUS
 
SECTION 10.01.     Severability.  If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to
 
30

--------------------------------------------------------------------------------

modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
SECTION 10.02.     Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 10.02):
 
(a)          If to the Partnership, to:
 
KKR Group Partnership L.P.
c/o KKR Group Holdings Corp.
9 West 57th Street, Suite 4200
New York, New York, 10019
Attention: General Counsel
Fax: (212) 750-0003
 
(b)          If to any Partner, to:
 
c/o KKR & Co. Inc.
9 West 57th Street, Suite 4200
New York, New York, 10019
Attention: General Counsel
Fax: (212) 750-0003
 
(c)          If to the General Partner, to:
 
KKR Group Holdings Corp.
9 West 57th Street, Suite 4200
New York, New York, 10019
Attention: General Counsel
Fax: (212) 750-0003
 
SECTION 10.03.     Cumulative Remedies.  The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive its right to use any or all other remedies.
Said rights and remedies are given in addition to any other rights the parties
may have by Law.
 
SECTION 10.04.     Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
 
SECTION 10.05.     Interpretation.  Unless the context requires otherwise: (a)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice
 
31

--------------------------------------------------------------------------------

versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include,” “includes,” “including” or words of
like import shall be deemed to be followed by the words “without limitation;”
and (d) the terms “hereof,” “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.
 
SECTION 10.06.     Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 10.06.
 
SECTION 10.07.     Further Assurances. Each Limited Partner shall perform all
other acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
 
SECTION 10.08.     Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.
 
SECTION 10.09.     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the Cayman Islands, without regard to
otherwise governing principles of conflicts of law.
 
SECTION 10.10.     Arbitration.
 
(a)          Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including without limitation the validity,
scope and enforceability of this arbitration provision) shall be finally settled
by arbitration conducted by a single arbitrator in New York, New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the dispute fail to agree on the
selection of an arbitrator within thirty (30) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment.  The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings. Except as required by
law or as may be reasonably required in connection with ancillary judicial
proceedings to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award,
the arbitration proceedings, including any hearings, shall be confidential, and
the parties shall not disclose any awards, any materials in the proceedings
created for the purpose of the arbitration, or any documents produced by another
party in the proceedings not otherwise in the public domain.
 
32

--------------------------------------------------------------------------------

(b)          Notwithstanding the provisions of paragraph (a), the General
Partner may bring, or may cause the Partnership to bring, on behalf of the
General Partner or the Partnership or on behalf of one or more Partners, an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Partner (i) expressly consents
to the application of paragraph (c) of this Section 10.10 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.
 
(c)          EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK FOR THE
PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 10.10, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award.
The parties acknowledge that the fora designated by this paragraph (c) have a
reasonable relation to this Agreement, the Partnership and to the parties’
relationship with one another. The Partners and the Partnership hereby waive, to
the fullest extent permitted by applicable Law, any objection which they now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such ancillary suit, action or proceeding referred to in this Section 10.10
brought in any court referenced herein and such parties agree not to plead or
claim the same.
 
SECTION 10.11.     Expenses.  Except as otherwise specified in this Agreement,
the Partnership shall be responsible for all costs and expenses, including,
without limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.
 
SECTION 10.12.     Amendments and Waivers.  (a) This Agreement (including the
Annexes hereto) may be amended, supplemented, waived or modified by the action
of the General Partner without the consent of any other Partner; provided that
any amendment that would have a material adverse effect on the rights or
preferences of any Class of Units in relation to other Classes of Units must be
approved by the holders of not less than a majority of the Class of units so
affected; provided, further, that the General Partner may, without the written
consent of any Limited Partner or any other Person, amend, supplement, waive or
modify any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect: (i) any amendment, supplement, waiver or modification
that the General Partner determines to be necessary or appropriate in connection
with the creation, authorization or issuance of any class or series of equity
interest in the Partnership; (ii) the admission, substitution, withdrawal or
removal of Partners in accordance
 
33

--------------------------------------------------------------------------------

with this Agreement; (iii) a change in the name of the Partnership, the location
of the principal place of business of the Partnership or the registered office
of the Partnership; (iv) any amendment, supplement, waiver or modification that
the General Partner determines in its sole discretion to be necessary or
appropriate to address changes in U.S. federal income tax regulations,
legislation or interpretation; and (v) a change in the Fiscal Year or taxable
year of the Partnership and any other changes that the General Partner
determines to be necessary or appropriate as a result of a change in the Fiscal
Year or taxable year of the Partnership including a change in the dates on which
distributions are to be made by the Partnership.
 
(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
 
(c)          The General Partner may, in its sole discretion, unilaterally amend
this Agreement on or before the effective date of the final regulations to
provide for (i) the election of a safe harbor under proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the U.S.
Internal Revenue Service with respect to such election) with respect to all
partnership interests transferred in connection with the performance of services
while the election remains effective, (iii) the allocation of items of income,
gains, deductions and losses required by the final regulations similar to
proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any
other related amendments.
 
(d)          Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.
 
SECTION 10.13.     No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; provided that each Person entitled to indemnification
pursuant to Section 9.02 of this Agreement (i) may in such Person’s own right
enforce Section 9.02 subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Law, 2014, as it may be amended from time to
time, but (ii) shall not be entitled or required to consent to any amendment,
variation or rescission of Section 9.02 or have any right under Section 10.12 or
any other section of this Agreement.
 
SECTION 10.14.     Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
34

--------------------------------------------------------------------------------

SECTION 10.15.     Construction.  Each party hereto acknowledges and agrees it
has had the opportunity to draft, review and edit the language of this Agreement
and that it is the intent of the parties hereto that no presumption for or
against any party arising out of drafting all or any part of this Agreement will
be applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.
 
SECTION 10.16.     Power of Attorney.  (a) Each Limited Partner, by its
execution hereof, hereby irrevocably makes, constitutes and appoints the General
Partner as its true and lawful agent and attorney in fact, with full power of
substitution and full power and authority in its name, place and stead, to make,
execute, sign, acknowledge, swear to, record and file (i) to execute all
instruments relating to an assignment or transfer of all or part of a Limited
Partner’s interest in the Partnership or to the admission of any new or
substitute Partner, (ii) this Agreement and any amendment to this Agreement that
has been adopted as herein provided; (iii) the Statement and all amendments
thereto required or permitted by law or the provisions of this Agreement; (iv)
all statements and other instruments (including consents and ratifications which
the Limited Partners have agreed to provide upon a matter receiving the agreed
support of Limited Partners) deemed advisable by the General Partner to carry
out the provisions of this Agreement (including the provisions of Section 7.04)
and Law or to permit the Partnership to become or to continue as a limited
partnership or partnership wherein the Limited Partners have limited liability
in each jurisdiction where the Partnership may be doing business; (v) all
instruments that the General Partner deems appropriate to reflect a change or
modification of this Agreement or the Partnership in accordance with this
Agreement, including, without limitation, the admission of additional Limited
Partners or substituted Limited Partners pursuant to the provisions of this
Agreement; (vi) all conveyances and other instruments or papers deemed advisable
by the General Partner to effect the liquidation and termination of the
Partnership; and (vii) all fictitious or assumed name certificates required or
permitted (in light of the Partnership’s activities) to be filed on behalf of
the Partnership.
 
(b)          The appointment by all Limited Partners of the General Partner as
attorney-in-fact will be deemed to secure performance by each Limited Partner of
his , or its obligations under this Agreement and will be relying upon the power
of the General Partner to act as contemplated by this Agreement in any filing
and other action by it on behalf of the Partnership, will survive the disability
or Incapacity of any Person hereby giving such power, and the Transfer of all or
any portion of the Units of such Person, and will not be affected by the
subsequent Incapacity of the principal.  In the event of the Transfer by a
Partner of all of its Units, the foregoing power of attorney of an assignor
Partner will survive such Transfer until such Partner has withdrawn from the
Partnership pursuant to Section 7.10.
 
SECTION 10.17.     Schedules.  The General Partner may from time to time execute
and deliver to the Limited Partners schedules which set forth information
contained in the books and records of the Partnership and any other matters
deemed appropriate by the General Partner.  Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever.
 
35

--------------------------------------------------------------------------------

SECTION 10.18.     Partnership Status.  The parties intend to treat the
Partnership as a partnership for U.S. federal income tax purposes, and no person
shall take any action inconsistent with such classification.
 
ARTICLE XI
 

TERMS, PREFERENCES, RIGHTS, POWERS AND DUTIES
OF THE SERIES A PREFERRED MIRROR UNITS
 
SECTION 11.01.     Designation. The Series A Preferred Mirror Units are hereby
designated and created as a series of Preferred Units hereunder. Each Series A
Preferred Mirror Unit shall be identical in all respects to every other Series A
Preferred Mirror Unit. 13,799,998 Series A Preferred Mirror Units were initially
issued to KKR Group Holdings L.P. and are held by the General Partner as of the
date hereof.
 
SECTION 11.02.     Definitions.  The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Article XI.
 
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York City are authorized or required by law to
close.
 
“Change of Control Event” has the meaning set forth in Section 21.02 of the
Issuer Certificate of Incorporation.
 
“Distribution Payment Date” means March 15, June 15, September 15 and December
15 of each year, commencing June 15, 2016.
 
“Distribution Period” is the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes March 17, 2016.
 
“Distribution Rate” means 6.75% per annum.
 
 “GP Mirror Units” means, collectively, the Series A Preferred Mirror Units and
any preferred equity securities of a future Group Partnership with economic
terms consistent with the Series A Preferred Mirror Units.
 
“Issuer Certificate of Incorporation” means the Certificate of Incorporation of
the Issuer, dated as of May 3, 2018 and effective as of July 1, 2018, as it may
be amended or restated from time to time.
 
“Junior Units” means Common Class Units or any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series A Preferred Mirror Units.
 
“KKR Group” means the Group Partnership, the direct and indirect parents
(including, without limitation, general partners) of the Group Partnerships (the
“Parent Entities”),
 
36

--------------------------------------------------------------------------------

any direct or indirect subsidiaries of the Parent Entities or the Group
Partnership, the general partner or similar controlling entities of any
investment or vehicle that is managed, advised or sponsored by the KKR Group (a
“KKR Fund”), and any other entity through which any of the foregoing directly or
indirectly conduct its business, but shall exclude any company in which a KKR
Fund has an investment. For purposes of this definition “subsidiary” means, with
respect to any Person, any subsidiary of such Person that is or would be
consolidated with such Person in the preparation of segment information with
respect to the combined financial statements of such Person prepared in
accordance with U.S. GAAP and shall not include (x) any private equity or other
investment fund or vehicle or (y) any portfolio company of any such fund or
vehicle.
 
“Parity Units” means any Preferred Units that the Partnership may authorize or
issue, the terms of which provide that such securities shall rank equally with
the Series A Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event.
 
“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organisation for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.
 
“Permitted Reorganization” means (i) the voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s subsidiaries or upon any
reorganization of the Partnership into another limited liability entity pursuant
to provisions of this Agreement that allows the Partnership to convert, merge or
convey our assets to another limited liability entity with or without limited
partner approval (including a merger or conversion of our partnership into a
corporation if the General Partner determines in its sole discretion that it is
no longer in the interests of the Partnership to continue as a partnership for
U.S. federal income tax purposes) or (ii) the Partnership engages in a
reorganization or other transaction in which a successor to the Partnership
issues equity securities to the Series A Holders that have rights, powers and
preferences that are substantially similar to the rights, powers and preferences
of the Series A Preferred Mirror Units pursuant to provisions of this Agreement
that allow the Partnership to do so without limited partner approval.
 
“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
of units of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets nor the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership which will not be deemed to be a voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, notwithstanding that
for other purposes, such as for tax purposes, such an event may constitute a
liquidation, dissolution or winding up.
 
“Series A Holder” means a record holder of Series A Preferred Mirror Units.
 
“Series A Liquidation Preference” means $25.00 per Series A Preferred Mirror
Unit.  The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Preferred Mirror Units.
 
37

--------------------------------------------------------------------------------

“Series A Liquidation Value” means the sum of the Series A Liquidation
Preference and declared and unpaid distributions, if any, to, but excluding, the
date of the Dissolution Event on the Series A Preferred Mirror Units.
 
“Series A Preferred Stock” means the preferred stock, $0.01 par value per share,
of the Issuer that has been designated as Series A Preferred Stock.
 
“Series A Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively.
 
“Substantially All Merger” means a merger or consolidation of one or more Group
Partnerships with or into another Person that would, in one or a series of
related transactions, result in the transfer or other disposition, directly or
indirectly, of all or substantially all of the combined assets of the Group
Partnerships taken as a whole to a Person that is not a Group Partnership
immediately prior to such transaction.
 
“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Group Partnerships taken as a
whole to a Person that is not a Group Partnership immediately prior to such
transaction
 
“Voting Preferred Units” means any series of Parity Units that is designated as
a “Voting Preferred Unit” from time to time.
 
SECTION 11.03.     Distributions.
 
(a)          The Series A Holders shall be entitled to receive with respect to
each Series A Preferred Mirror Unit, when, as and if declared by the board of
directors of the General Partner, or duly authorized committees thereof, in its
sole discretion out of funds legally available therefor, non-cumulative
quarterly cash distributions on the applicable Distribution Payment Date that
corresponds to the Record Date for which the board of directors of the General
Partner has declared a distribution, if any, at a rate per annum equal to 6.75%
(subject to Section 11.06 of this Agreement) of the Series A Liquidation
Preference.  Such distributions shall be non-cumulative.  If a Distribution
Payment Date is not a Business Day, the related distribution (if declared) shall
be paid on the next succeeding Business Day with the same force and effect as
though paid on such Distribution Payment Date, without any increase to account
for the period from such Distribution Payment Date through the date of actual
payment. Distributions payable on the Series A Preferred Mirror Units for the
initial Distribution Period and any period less than a full Distribution Period
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months and the actual number of days elapsed in such period. Declared
distributions will be payable on the relevant Distribution Payment Date to
Series A Holders as they appear on the Partnership’s register at the close of
business, New York City time, on the Series A Record Dates, provided that if the
Series A Record Date is not a business day, the declared distributions will be
payable on the relevant Distribution Payment Date to the
 
38

--------------------------------------------------------------------------------

Series A Holders as it appears on the Partnership’s register at the close of
business, New York City time on the Business Day immediately preceding such
Series A Record Dates.
 
(b)          So long as any Series A Preferred Mirror Units are outstanding, (i)
no distribution, whether in cash or property, may be declared or paid or set
apart for payment on the Junior Units for the then-current quarterly
Distribution Period (other than distributions paid in Junior Units or options,
warrants or rights to subscribe for or purchase Junior Units) and (ii) the
Partnership and its subsidiaries shall not directly or indirectly repurchase,
redeem or otherwise acquire for consideration any Junior Units, unless, in each
case, distributions have been declared and paid or declared and set apart for
payment on the GP Mirror Units for the then-current quarterly Distribution
Period.
 
(c)          The board of directors of the General Partner, or duly authorized
committees thereof, may, in its sole discretion, choose to pay distributions on
the Series A Preferred Mirror Units without the payment of any distributions on
any Junior Units.
 
(d)          When distributions are not declared and paid (or duly provided for)
on any Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates
pertaining to the Series A Preferred Mirror Units, on a distribution payment
date falling within the related Distribution Period) in full upon the Series A
Preferred Mirror Units or any other Parity Units, all distributions declared
upon the Series A Preferred Mirror Units and all such Parity Units payable on
such Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates, on a
distribution payment date falling within the related Distribution Period) shall
be declared pro rata so that the respective amounts of such distributions shall
bear the same ratio to each other as all declared and unpaid distributions per
Unit on the Series A Preferred Mirror Units and all accumulated unpaid
distributions on all Parity Units payable on such Distribution Payment Date (or
in the case of non-cumulative Parity Units, unpaid distributions for the
then-current Distribution Period (whether or not declared) and in the case of
Parity Units having distribution payment dates different from the Distribution
Payment Dates pertaining to the Series A Preferred Mirror Units, on a
distribution payment date falling within the related Distribution Period) bear
to each other.
 
(e)          No distributions may be declared or paid or set apart for payment
on any Series A Preferred Mirror Units if at the same time any arrears exist or
default exists in the payment of distributions on any outstanding Units ranking,
as to the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series A Preferred Mirror Units, subject to any applicable
terms of such outstanding Units, subject to any applicable terms of such
Outstanding Units.
 
(f)          A Series A Holder shall not be entitled to any distributions,
whether payable in cash or property, other than as provided in this Agreement
and shall not be entitled to interest, or any sum in lieu of interest, in
respect of any distribution payment, including any such payment which is delayed
or foregone.
 
(g)          The Partners intend that no portion of the distributions paid to a
Series A Holder pursuant to this Section 11.03 shall be treated as a “guaranteed
payment” within the
 
39

--------------------------------------------------------------------------------

meaning of Section 707(c) of the Code, and no Partner shall take any position
inconsistent to such intention, except if there is a change in applicable law or
final determination by the Internal Revenue Service that is inconsistent with
such intention.
 
SECTION 11.04.     Rank.  The Series A Preferred Mirror Units shall rank, with
respect to payment of distributions and distribution of assets upon a
Dissolution Event:
 
(a)          junior to all of the Partnership’s existing and future indebtedness
and any equity securities, including Preferred Units, that the Partnership may
authorize or issue, the terms of which provide that such securities shall rank
senior to the Series A Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event;
 
(b)          equally to any Parity Units; and
 
(c)          senior to any Junior Units.
 
SECTION 11.05.     Redemption.
 
(a)          If the Issuer redeems its Series A Preferred Stock, then the
Partnership may redeem the Series A Preferred Mirror Units, in whole or in part,
at a redemption price equal to the Series A Liquidation Preference plus an
amount equal to declared and unpaid distributions from the Distribution Payment
Date immediately preceding the redemption date to, but excluding, the redemption
date.  If less than all of the outstanding  Series A Preferred Mirror Units are
to be redeemed, the General Partner shall select the Series A Preferred Mirror
Units to be redeemed from the outstanding Series A Preferred Mirror Units not
previously called for redemption by lot or pro rata (as nearly as possible).
 
(b)          If the Issuer redeems its Series A Preferred Stock pursuant to a
Change of Control Event, then the Partnership may, in the General Partner’s sole
discretion, redeem the Series A Preferred Mirror Units, in whole but not in
part, out of funds legally available therefor, at a redemption price equal to
$25.25 per Series A Preferred Mirror Unit plus an amount equal to the declared
and unpaid distributions. So long as funds sufficient to pay the redemption
price for all of the Series A Preferred Mirror Units called for redemption have
been set aside for payment, from and after the redemption date, such Series A
Preferred Mirror Units called for redemption shall no longer be deemed
outstanding, and all rights of the Series A Holders thereof shall cease other
than the right to receive the redemption price, without interest.
 
(c)          Without limiting clause (b) of this Section 11.05, if the
Partnership shall deposit on or prior to any date fixed for redemption of Series
A Preferred Mirror Units, with any bank or trust company, as a trust fund, a
fund sufficient to redeem the Series A Preferred Mirror Units called for
redemption, with irrevocable instructions and authority to such bank or trust
company to pay on and after the date fixed for redemption or such earlier date
as the General Partner may determine, to the respective Series A Holders, the
redemption price thereof, then from and after the date of such deposit (although
prior to the date fixed for redemption) such Series A Preferred Mirror Units so
called shall be deemed to be redeemed and such deposit shall be deemed to
constitute full payment of said Series A Preferred Mirror Units to the holders
thereof and from and after the date of such deposit said Series A Preferred
Mirror Units shall no longer be deemed to be Outstanding, and the holders
thereof shall cease to be holders of Units
 
40

--------------------------------------------------------------------------------

with respect to such Series A Preferred Mirror Units, and shall have no rights
with respect thereto except only the right to receive from said bank or trust
company, on the redemption date or such earlier date as the General Partner may
determine, payment of the redemption price of such Series A Preferred Mirror
Units without interest.
 
SECTION 11.06.     Distribution Rate.  If the distribution rate per annum on the
Series A Preferred Stock issued by the Issuer shall increase pursuant to Section
21.06 of the Issuer Certificate of Incorporation, then the Distribution Rate
shall increase by the same amount beginning on the same date as set forth in
Section 21.06 of the Issuer Certificate of Incorporation.
 
SECTION 11.07.     Voting.  Notwithstanding any other provision of this
Agreement or the Act, the Series A Preferred Mirror Units shall not have any
relative, participating, optional or other voting, consent or approval rights or
powers, and the vote, consent or approval of the Series A Holders shall not be
required for the taking of any Partnership action. The Partnership may, from
time to time, issue additional Series A Preferred Mirror Units.
 
SECTION 11.08.     Liquidation Rights.
 
(a)          Upon any Dissolution Event, after payment or provision for the
liabilities of the Partnership (including the expenses of such Dissolution
Event) and the satisfaction of all claims ranking senior to the Series A
Preferred Mirror Units in accordance with Article VIII of this Agreement, the
Series A Holders shall be entitled to receive out of the assets of the
Partnership or proceeds thereof available for distribution to Partners, before
any payment or distribution of assets is made in respect of Junior Units, before
any payment or distribution of assets is made in respect of Junior Units,
distributions equal to the lesser of (x) the Series A Liquidation Value and (y)
the positive balance in their Capital Accounts (to the extent such positive
balance is attributable to ownership of the Series A Preferred Mirror Units and
after taking into account allocations of Gross Ordinary Income to the Series A
Holders pursuant to Section 5.05(g) of this Agreement for the taxable year in
which the Dissolution Event occurs).  Upon a Dissolution Event, or in the event
that any Group Partnership liquidates, dissolves or winds up, no Group
Partnership may declare or pay or set apart payment on its Junior Units unless
the outstanding liquidation preference on all outstanding GP Mirror Units of
each Group Partnership have been repaid via redemption or otherwise.
 
(b)          Upon a Dissolution Event, after each Series A Holder receives a
payment equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series A Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series A Holders pursuant to Section 5.05(g) of this Agreement for the taxable
year in which the Dissolution Event occurs), such Series A Holder shall not be
entitled to any further participation in any distribution of assets by the
Partnership.
 
(c)          For the purposes of this Section 11.08, a Dissolution Event shall
not be deemed to have occurred in connection with (i) a Substantially All Merger
or a Substantially All Sale whereby a Group Partnership is the surviving Person
or the Person formed by such transaction is organized under the laws of a
Permitted Jurisdiction and has expressly assumed all
 
41

--------------------------------------------------------------------------------

of the obligations under the GP Mirror Units, (ii) the sale or disposition of a
Group Partnership (whether by merger, consolidation or the sale of all or
substantially all of its assets) if such sale or disposition is not a
Substantially All Merger or Substantially All Sale, (iii) the sale or
disposition of a Group Partnership should such Group Partnership not constitute
a “significant subsidiary” of the Issuer under Rule 1-02(w) of Regulation S-X
promulgated by the Securities and Exchange Commission, (iv) an event where the
Series A Preferred Stock of the Issuer have been fully redeemed pursuant to the
terms of the Issuer Certificate of Incorporation or if proper notice of
redemption of the Series A Preferred Stock of the Issuer has been given and
funds sufficient to pay the redemption price for all of the Series A Preferred
Stock of the Issuer called for redemption have been set aside for payment
pursuant to the terms of the Issuer Certificate of Incorporation, (v)
transactions where the assets of the Group Partnership being liquidated,
dissolved or wound up are immediately contributed to another Group Partnership,
and (vi) with respect to a Group Partnership, a Permitted Transfer or a
Permitted Reorganization.
 
SECTION 11.09.     Amendment and Waivers.  Notwithstanding the provisions of
Section 10.12 of the Agreement, the provisions of this Article XI may be
amended, supplemented, waived or modified by the action of the General Partner
without the consent of any other Partner.
 
SECTION 11.10.     No Third Party Beneficiaries.  The provisions of Section
10.13 of the Agreement shall apply to this Article XI without limitation.
 
ARTICLE XII
 

TERMS, PREFERENCES, RIGHTS, POWERS AND DUTIES
OF THE SERIES B PREFERRED MIRROR UNITS
 
SECTION 12.01.     Designation.  The Series B Preferred Mirror Units are hereby
designated and created as a series of Preferred Units hereunder. Each Series B
Preferred Mirror Unit shall be identical in all respects to every other Series B
Preferred Mirror Unit. 6,199,998 Series B Preferred Mirror Units were initially
issued to KKR Group Holdings L.P. and are held by the General Partner as of the
date hereof. The Series B Preferred Mirror Units rank equally with the Series A
Preferred Mirror Units (as defined in Article XI) with respect to payment of
distributions and distributions of assets upon a Dissolution Event.
 
SECTION 12.02.     Definitions.  The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Article XII.
 
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York City are authorized or required by law to
close.
 
“Change of Control Event” has the meaning set forth in Section 22.02 of the
Issuer Certificate of Incorporation.
 
“Distribution Payment Date” means March 15, June 15, September 15 and December
15 of each year, commencing September 15, 2016.
 
42

--------------------------------------------------------------------------------

“Distribution Period” is the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes June 20, 2016.
 
“Distribution Rate” means 6.50% per annum.
 
 “GP Mirror Units” means, collectively, the Series B Preferred Mirror Units and
any preferred equity securities of a future Group Partnership with economic
terms consistent with the Series B Preferred Mirror Units.
 
“Issuer Certificate of Incorporation” means the Certificate of Incorporation of
the Issuer, dated as of May 3, 2018 and effective as of July 1, 2018, as it may
be amended or restated from time to time.
 
“Junior Units” means Common Class Units or any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series B Preferred Mirror Units.
 
“KKR Group” means the Group Partnership, the direct and indirect parents
(including, without limitation, general partners) of the Group Partnership (the
“Parent Entities”), any direct or indirect subsidiaries of the Parent Entities
or the Group Partnerships, the general partner or similar controlling entities
of any investment or vehicle that is managed, advised or sponsored by the KKR
Group (a “KKR Fund”), and any other entity through which any of the foregoing
directly or indirectly conduct its business, but shall exclude any company in
which a KKR Fund has an investment. For purposes of this definition “subsidiary”
means, with respect to any Person, any subsidiary of such Person that is or
would be consolidated with such Person in the preparation of segment information
with respect to the combined financial statements of such Person prepared in
accordance with U.S. GAAP and shall not include (x) any private equity or other
investment fund or vehicle or (y) any portfolio company of any such fund or
vehicle.
 
“Parity Units” means any Preferred Units that the Partnership has or may
authorize or issue, the terms of which provide that such securities shall rank
equally with the Series B Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event.
 
“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organisation for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.
 
“Permitted Reorganization” means (i) the voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s subsidiaries or upon any
reorganization of the Partnership into another limited liability entity pursuant
to provisions of this Agreement that allows the Partnership to convert, merge or
convey our assets to another limited liability entity with or without limited
partner approval (including a merger or conversion of our partnership into a
corporation if the General Partner determines in its sole discretion that it is
no longer in the interests of the Partnership to continue as a partnership for
U.S. federal income tax purposes) or
 
43

--------------------------------------------------------------------------------

(ii) the Partnership engages in a reorganization or other transaction in which a
successor to the Partnership issues equity securities to the Series B Holders
that have rights, powers and preferences that are substantially similar to the
rights, powers and preferences of the Series B Preferred Mirror Units pursuant
to provisions of this Agreement that allow the Partnership to do so without
limited partner approval.
 
“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
of units of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets or the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership which will not be deemed to be a voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, notwithstanding that
for other purposes, such as for tax purposes, such an event may constitute a
liquidation, dissolution or winding up.
 
“Series B Holder” means a record holder of Series B Preferred Mirror Units.
 
“Series B Liquidation Preference” means $25.00 per Series B Preferred Mirror
Unit.  The Series B Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series B Preferred Mirror Units.
 
“Series B Liquidation Value” means the sum of the Series B Liquidation
Preference and declared and unpaid distributions, if any, to, but excluding, the
date of the Dissolution Event on the Series B Preferred Mirror Units.
 
“Series B Preferred Stock” means the preferred stock, $0.01 par value per share,
of the Issuer that has been designated as Series B Preferred Stock.
 
“Series B Record Date” means, with respect to any Distribution Payment Date, the
March 1, June 1, September 1 or December 1, as the case may be, immediately
preceding the relevant March 15, June 15, September 15 or December 15
Distribution Payment Date, respectively.
 
“Substantially All Merger” means a merger or consolidation of one or more Group
Partnerships with or into another Person that would, in one or a series of
related transactions, result in the transfer or other disposition, directly or
indirectly, of all or substantially all of the combined assets of the Group
Partnerships taken as a whole to a Person that is not a Group Partnership
immediately prior to such transaction.
 
“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Group Partnerships taken as a
whole to a Person that is not a Group Partnership immediately prior to such
transaction.
 
“Voting Preferred Units” means any series of Parity Units that is designated as
a “Voting Preferred Unit” from time to time.
 
44

--------------------------------------------------------------------------------

SECTION 12.03.     Distributions.
 
(a)          The Series B Holders shall be entitled to receive with respect to
each Series B Preferred Mirror Unit, when, as and if declared by the board of
directors of the General Partner, or duly authorized committees thereof, in its
sole discretion out of funds legally available therefor, non-cumulative
quarterly cash distributions on the applicable Distribution Payment Date that
corresponds to the Record Date for which the board of directors of the General
Partner has declared a distribution, if any, at a rate per annum equal to 6.50%
(subject to Section 12.06 of this Agreement) of the Series B Liquidation
Preference.  Such distributions shall be non-cumulative. If a Distribution
Payment Date is not a Business Day, the related distribution (if declared) shall
be paid on the next succeeding Business Day with the same force and effect as
though paid on such Distribution Payment Date, without any increase to account
for the period from such Distribution Payment Date through the date of actual
payment. Distributions payable on the Series B Preferred Mirror Units for the
initial Distribution Period and any period less than a full Distribution Period
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months. Declared distributions will be payable on the relevant Distribution
Payment Date to Series B Holders as they appear on the Partnership’s register at
the close of business, New York City time, on the Series B Record Dates,
provided that if the Series B Record Date is not a business day, the declared
distributions will be payable on the relevant Distribution Payment Date to the
Series B Holders as it appears on the Partnership’s register at the close of
business, New York City time on the Business Day immediately preceding such
Series B Record Dates.
 
(b)          So long as any Series B Preferred Mirror Units are outstanding,
unless in each case, distributions have been declared and paid or declared and
set apart for payment on the Series B Preferred Mirror Units for a quarterly
Distribution Period (i) no distribution, whether in cash or property, may be
declared or paid or set apart for payment on the Junior Units for the remainder
of that quarterly Distribution Period (other than distributions paid in Junior
Units or options, warrants or rights to subscribe for or purchase Junior Units)
and (ii) the Partnership and its subsidiaries shall not directly or indirectly
repurchase, redeem or otherwise acquire for consideration any Junior Units.
 
(c)          The board of directors of the General Partner, or duly authorized
committees thereof, may, in its sole discretion, choose to pay distributions on
the Series B Preferred Mirror Units without the payment of any distributions on
any Junior Units.
 
(d)          When distributions are not declared and paid (or duly provided for)
on any Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates
pertaining to the Series B Preferred Mirror Units, on a distribution payment
date falling within the related Distribution Period) in full upon the Series B
Preferred Mirror Units or any other Parity Units, all distributions declared
upon the Series B Preferred Mirror Units and all such Parity Units payable on
such Distribution Payment Date (or, in the case of Parity Units having
distribution payment dates different from the Distribution Payment Dates, on a
distribution payment date falling within the related Distribution Period) shall
be declared pro rata so that the respective amounts of such distributions shall
bear the same ratio to each other as all declared and unpaid distributions per
Unit on the Series B Preferred Mirror Units and all unpaid distributions,
including any accumulations, on all Parity
 
45

--------------------------------------------------------------------------------

Units payable on such Distribution Payment Date (or in the case of Parity Units
having distribution payment dates different from the Distribution Payment Dates
pertaining to the Series B Preferred Mirror Units, on a distribution payment
date falling within the related Distribution Period) bear to each other.
 
(e)          No distributions may be declared or paid or set apart for payment
on any Series B Preferred Mirror Units if at the same time any arrears exist or
default exists in the payment of distributions on any outstanding Units ranking,
as to the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series B Preferred Mirror Units, subject to any applicable
terms of such outstanding Units, subject to any applicable terms of such
Outstanding Units.
 
(f)          A Series B Holder shall not be entitled to any distributions,
whether payable in cash or property, other than as provided in this Agreement
and shall not be entitled to interest, or any sum in lieu of interest, in
respect of any distribution payment, including any such payment which is delayed
or foregone.
 
(g)          The Partners intend that no portion of the distributions paid to a
Series B Holder pursuant to this Section 12.03 shall be treated as a “guaranteed
payment” within the meaning of Section 707(c) of the Code, and no Partner shall
take any position inconsistent to such intention, except if there is a change in
applicable law or final determination by the Internal Revenue Service that is
inconsistent with such intention.
 
SECTION 12.04.     Rank.  The Series B Preferred Mirror Units shall rank, with
respect to payment of distributions and distribution of assets upon a
Dissolution Event:
 
(a)          junior to all of the Partnership’s existing and future indebtedness
and any equity securities, including Preferred Units, that the Partnership may
authorize or issue, the terms of which provide that such securities shall rank
senior to the Series B Preferred Mirror Units with respect to payment of
distributions and distribution of assets upon a Dissolution Event;
 
(b)          equally to any Parity Units; and
 
(c)          senior to any Junior Units.
 
SECTION 12.05.     Redemption.
 
(a)          If the Issuer redeems its Series B Preferred Stock, then the
Partnership may redeem the Series B Preferred Mirror Units, out of funds legally
available therefor, in whole or in part, at a redemption price equal to the
Series B Liquidation Preference plus an amount equal to declared and unpaid
distributions from the Distribution Payment Date immediately preceding the
redemption date to, but excluding, the redemption date.  If less than all of the
outstanding Series B Preferred Mirror Units are to be redeemed, the General
Partner shall select the Series B Preferred Mirror Units to be redeemed from the
outstanding Series B Preferred Mirror Units not previously called for redemption
by lot or pro rata (as nearly as possible).
 
(b)          If the Issuer redeems its Series B Preferred Stock pursuant to a
Change of Control Event, then the Partnership may, in the General Partner’s sole
discretion, redeem the
 
46

--------------------------------------------------------------------------------

Series B Preferred Mirror Units, in whole but not in part, out of funds legally
available therefor, at a redemption price equal to $25.25 per Series B Preferred
Mirror Unit plus an amount equal to the declared and unpaid distributions. So
long as funds sufficient to pay the redemption price for all of the Series B
Preferred Mirror Units called for redemption have been set aside for payment,
from and after the redemption date, such Series B Preferred Mirror Units called
for redemption shall no longer be deemed outstanding, and all rights of the
Series B Holders thereof shall cease other than the right to receive the
redemption price, without interest.
 
(c)          Without limiting clause (b) of this Section 12.05, if the
Partnership shall deposit on or prior to any date fixed for redemption of Series
B Preferred Mirror Units, with any bank or trust company, as a trust fund, a
fund sufficient to redeem the Series B Preferred Mirror Units called for
redemption, with irrevocable instructions and authority to such bank or trust
company to pay on and after the date fixed for redemption or such earlier date
as the General Partner may determine, to the respective Series B Holders, the
redemption price thereof, then from and after the date of such deposit (although
prior to the date fixed for redemption) such Series B Preferred Mirror Units so
called shall be deemed to be redeemed and such deposit shall be deemed to
constitute full payment of said Series B Preferred Mirror Units to the holders
thereof and from and after the date of such deposit said Series B Preferred
Mirror Units shall no longer be deemed to be Outstanding, and the holders
thereof shall cease to be holders of Units with respect to such Series B
Preferred Mirror Units, and shall have no rights with respect thereto except
only the right to receive from said bank or trust company, on the redemption
date or such earlier date as the General Partner may determine, payment of the
redemption price of such Series B Preferred Mirror Units without interest.
 
SECTION 12.06.     Distribution Rate.  If the dividend rate per annum on the
Series B Preferred Stock issued by the Issuer shall increase pursuant to Section
22.06 of the Issuer Certificate of Incorporation, then the Distribution Rate
shall increase by the same amount beginning on the same date as set forth in
Section 22.06 of the Issuer Certificate of Incorporation.
 
SECTION 12.07.     Voting.  Notwithstanding any other provision of this
Agreement or the Act, the Series B Preferred Mirror Units shall not have any
relative, participating, optional or other voting, consent or approval rights or
powers, and the vote, consent or approval of the Series B Holders shall not be
required for the taking of any Partnership action. The Partnership may, from
time to time, issue additional Series B Preferred Mirror Units.
 
SECTION 12.08.     Liquidation Rights.
 
(a)          Upon any Dissolution Event, after payment or provision for the
liabilities of the Partnership (including the expenses of such Dissolution
Event) and the satisfaction of all claims ranking senior to the Series B
Preferred Mirror Units in accordance with Article VIII of this Agreement, the
Series B Holders shall be entitled to receive out of the assets of the
Partnership or proceeds thereof available for distribution to Partners, before
any payment or distribution of assets is made in respect of Junior Units, before
any payment or distribution of assets is made in respect of Junior Units,
distributions equal to the lesser of (x) the Series B Liquidation Value and (y)
the positive balance in their Capital Accounts (to the extent such
 
47

--------------------------------------------------------------------------------

positive balance is attributable to ownership of the Series B Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series B Holders pursuant to Section 5.05(g) of this Agreement for the taxable
year in which the Dissolution Event occurs).  Upon a Dissolution Event, or in
the event that any Group Partnership liquidates, dissolves or winds up, no Group
Partnership may declare or pay or set apart payment on its Junior Units unless
the outstanding liquidation preference on all outstanding GP Mirror Units of
each Group Partnership have been repaid via redemption or otherwise.
 
(b)          Upon a Dissolution Event, after each Series B Holder receives a
payment equal to the positive balance in its Capital Account (to the extent such
positive balance is attributable to ownership of the Series B Preferred Mirror
Units and after taking into account allocations of Gross Ordinary Income to the
Series B Holders pursuant to Section 5.05(g) of this Agreement for the taxable
year in which the Dissolution Event occurs), such Series B Holder shall not be
entitled to any further participation in any distribution of assets by the
Partnership.
 
(c)          For the purposes of this Section 12.08, a Dissolution Event shall
not be deemed to have occurred in connection with (i) a Substantially All Merger
or a Substantially All Sale whereby a Group Partnership is the surviving Person
or the Person formed by such transaction is organized under the laws of a
Permitted Jurisdiction and has expressly assumed all of the obligations under
the GP Mirror Units, (ii) the sale or disposition of a Group Partnership
(whether by merger, consolidation or the sale of all or substantially all of its
assets) if such sale or disposition is not a Substantially All Merger or
Substantially All Sale, (iii) the sale or disposition of a Group Partnership
should such Group Partnership not constitute a “significant subsidiary” of the
Issuer under Rule 1-02(w) of Regulation S-X promulgated by the Securities and
Exchange Commission, (iv) an event where the Series B Preferred Stock of the
Issuer have been fully redeemed pursuant to the terms of the Issuer Certificate
of Incorporation or if proper notice of redemption of the Series B Preferred
Stock of the Issuer has been given and funds sufficient to pay the redemption
price for all of the Series B Preferred Stock of the Issuer called for
redemption have been set aside for payment pursuant to the terms of the Issuer
Certificate of Incorporation, (v) transactions where the assets of the Group
Partnership being liquidated, dissolved or wound up are immediately contributed
to another Group Partnership, and (vi) with respect to a Group Partnership, a
Permitted Transfer or a Permitted Reorganization.
 
SECTION 12.09.     Amendment and Waivers.  Notwithstanding the provisions of
Section 10.12 of the Agreement, the provisions of this Article XII may be
amended, supplemented, waived or modified by the action of the General Partner
without the consent of any other Partner.
 
SECTION 12.10.     No Third Party Beneficiaries.  The provisions of Section
10.13 of the Agreement shall apply to this Article XII without limitation.
 
[Remainder of Page Intentionally Left Blank]
 
48

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a deed or
have caused this Agreement to be duly executed as a deed by their respective
authorized officers, in each case on the date first above stated.
 
Executed as a deed
         
KKR GROUP HOLDINGS CORP., as General Partner
         
Witnessed by:
     
By:
/s/ David J. Sorkin
 
/s/ Rosa Durso


 
Name:

David J. Sorkin  
Name:

Rosa Durso  
Title:

General Counsel and Secretary          

Executed as a deed
         
KKR INTERMEDIATE PARTNERSHIP L.P., as Limited Partner
     
By: KKR Intermediate Partnership GP Limited, its general partner
 
Witnessed by:
     
By:
/s/ David J. Sorkin
 
/s/ Rosa Durso

 
Name:

David J. Sorkin  
Name:

Rosa Durso  
Title:

Director            

Executed as a deed
           
KKR HOLDINGS L.P., as Limited Partner
       
By: KKR Holdings GP Limited, its general partner
 
Witnessed by:
       
By:
/s/ David J. Sorkin
 
/s/ Rosa Durso

 
Name:

David J. Sorkin  
Name:

Rosa Durso  
Title:

Director    




--------------------------------------------------------------------------------

ANNEX A
 
KKR Group Holdings Corp.
9 West 57th Street, Suite 4200
New York, New York, 10014
 
[Date]
Dear [    ],
 
Reference herein is made to the Third Amended and Restated Limited Partnership
Agreement of KKR Group Partnership L.P. (the “Partnership”) dated January 1,
2020 by and between KKR Group Holdings Corp., as general partner, and KKR
Intermediate Partnership L.P. and KKR Holdings L.P., as limited partners, as it
may be amended from time to time (the “Agreement”).  By signing below, you
acknowledge your admission to the Partnership as a new or substitute Limited
Partner pursuant to Sections 2.08 and 7.09 and you agree to be bound by the
terms and conditions in the Agreement.
 

 
Sincerely,
       
KKR GROUP HOLDINGS CORP, as General Partner of the Partnership
 


 
By:
     
Name:
   
Title:



Agreed and Accepted on the date first set forth above:
 
[    ]
 


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------